Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 1 of 44
Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 2 of 44
Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 3 of 44
Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 4 of 44
Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 5 of 44
Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 6 of 44
Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 7 of 44
Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 8 of 44
Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 9 of 44
Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 10 of 44
Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 11 of 44
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 12 of 44
                                                                                              November, 2019
                                              CURRICULUM VITA
                                           Arthur Lawrence Reingold
PRESENT POSITION:   Professor of Epidemiology
                    Head, Division of Epidemiology and Biostatistics
                    School of Public Health
                    University of California, Berkeley
                    2121 Berkeley Way, #5302
                    Berkeley, California 94720-7360
                    Phone: (510) 642-0327
                    Fax:      (510) 643-5056
                    E-mail: Reingold@berkeley.edu
DATE OF BIRTH:      October 31, 1948
PLACE OF BIRTH:     Chicago, Illinois
MARITAL STATUS:     Married
EDUCATION:          1966 - 70       A.B.        University of Chicago
                    1970 - 76       M.D.        University of Chicago
POSTGRADUATE        1976 - 78       Internal Medicine Resident, Mount Auburn Hospital
TRAINING:                           Cambridge, Massachusetts
                    1980 - 82       Preventive Medicine Resident, Centers for Disease
                                    Control (CDC) - Atlanta, Georgia

POSITIONS HELD:     1979 - 80       Epidemic Intelligence Service Officer,
                                    State of Connecticut - Department of Health Services
                                    Hartford, Connecticut
                    1980 - 81       Epidemic Intelligence Service Officer,
                                    Special Pathogens Branch - Bacterial Diseases Division
                                    Centers for Disease Control (CDC) - Atlanta, Georgia
                    1981 - 85       Assistant Chief, Respiratory & Special Pathogens
                                    Epidemiology Branch, Center for Infectious Diseases
                                    Centers for Disease Control (CDC) - Atlanta, Georgia
                    1985 - 87       CDC Liaison Officer, Office of the Director
                                    Centers for Disease Control - Atlanta, Georgia

FACULTY             1979 - 80       Instructor, Department of Medicine (Epidemiology)
APPOINTMENTS:                       University of Connecticut - Hartford, Connecticut
                    1985 - 87       Visiting Lecturer, Department of Biomedical and
                                    Environmental Health Sciences (Epidemiology)
                                    University of California, Berkeley
                    1987 -          Professor of Epidemiology, School of Public Health,
                                    University of California, Berkeley
                    1989 -          Professor, Department of Epidemiology and
                                    Biostatistics - University of California, San Francisco
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 13 of 44
Arthur Lawrence Reingold

FACULTY              1990 - 94     Head, Epidemiology Program, Department of Biomedical
APPOINTMENTS:                      and Environmental Health Sciences, University of California,
(CONTINUED)                        Berkeley
                     1991 -        Clinical Professor, Department of Medicine
                                   University of California, San Francisco
                     1994 - 2000   Head, Division of Public Health Biology and Epidemiology
                                   University of California, Berkeley
                     2000 - 2018   Head, Division of Epidemiology, School of Public Health,
                                   University of California, Berkeley

                     2018 -        Head, Division of Epidemiology and Biostatistics, School of Public Health
                                   University of California, Berkeley

                     2008 - 2014   Associate Dean for Research, School of Public Health,
                                   University of California, Berkeley

                     2009 - 2014   Edward Penhoet Distinguished Chair for Global Health and
                                   Infectious Disease
MEDICAL LICENSURE:                 California
BOARD
CERTIFICATION:       1980          American Board of Internal Medicine
AWARDS:              1970 - 74     Medical Scientist Training Program
                     1985          Commendation Medal, U.S. Public Health Service
                     1986          Charles Shepard Award, Centers for Disease Control (CDC)
MEMBERSHIPS:         1970          Sigma Xi
                     1978          American College of Physicians
                     1983          American Society for Microbiology
                     1984          Society for Epidemiologic Research
                     1986          Infectious Disease Society of America (Fellow)
                     1988          American Epidemiological Society
                     1991          American College of Epidemiology (Fellow)
                     1994          AAAS (Fellow)
                     2003          Institute of Medicine (Member)

PROFESSIONAL ACTIVITIES
CONSULTATIONS:       1981          Institute of Medicine: Toxic-shock syndrome
                     1981          Food and Drug Administration: Toxic-shock syndrome
                     1982          United States Agency for International Development:
                                   Control of meningococcal meningitis in West Africa
                     1983          World Health Organization (WHO):
                                   Control of meningococcal meningitis in Nepal
                     1983          East-West Center, University of Hawaii: Role of indoor air pollution
                                   in acute respiratory infections in developing countries
                     1984          Institute of Medicine: Meningococcal vaccines

                                                      2
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 14 of 44
Arthur Lawrence Reingold

CONSULTATIONS:      1986          World Health Organization (WHO):
(CONTINUED)                       Control of meningococcal meningitis in South Asia
                    1987 - 1993   Center for Child Survival, University of Indonesia:
                                  Control of Acute Respiratory Infections
                    1988          Evaluation of the Combating Communicable Childhood
                                  Disease Program, Ivory Coast
                    1994          Evaluation of National Epidemiology Board Program,
                                  Rockefeller Foundation
                    1995          Planning of a School-based Acute Rheumatic
                                  Fever Prevention Project - New Zealand Heart Foundation
                    1995          Vaccines Advisory Committee, Food & Drug Administration
                                  Approval of accellular pertussis vaccine
                    1996          External Reviewer, NIAID Group B Streptococcus Research
                                  Contract with Harvard University
                    1996 - 2000   U.S. Food and Drug Administration; Consultant to the Vaccines Advisory
                                  Committee
                    1996          World Health Organization, Consultation on Control of Meningococcal
                                  Meningitis in Africa
                    1998 – 2002   Advisor to the INCLEN "Indiaclen" project
                    2002 – 2003   Evaluation of a School-based Acute Rheumatic Fever Prevention Project –
                                  New Zealand Heart Association

ADVISORY BOARDS     1988 - 1989   Member, Advisory Committee on Ground Water and Reproductive
AND PANELS:                       Outcomes, State of California Department of Health Services
                    1989 - 1990   AIDS Advisory Committee, Alameda County Board of Supervisors
                    1989 - 1993   Advisory Committee, Birth Defects Monitoring Program, State of California
                                  Department of Health Services
                    1993 - 1995   Centers for Disease Control (CDC): Public Health Service Advisory Panel on
                                  the Case Definition for Lyme Disease
                    1992 - 1994   World Health Organization (WHO): Task Force on Strengthening
                                  Epidemiologic Capacity; Childhood Vaccine Initiative
                    1996 - 2000   Armed Forces Epidemiological Board
                    1997 - 2012   University of California, San Francisco AIDS Research Institute
                                  Steering Committee
                    1998 - 2003   Emerging Infections Committee of the Infectious Diseases
                                  Society of America
                    1998 – 2000   Panelist, Howard Hughes Medical Institute Predoctoral Fellowship

                    2001 - 2006   Technical expert, Sub-Committee on the Protection of Public Health; California
                                  State Strategic Committee on Terrorism
                                                     3
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 15 of 44
Arthur Lawrence Reingold

ADVISORY BOARDS     2003 - 2008   Advisory Board, Chinese University of Hong Kong – Centre for Emerging AND
PANELS                            Infectious Diseases
(CONTINUED)
                    2004 -        Advisory Board, University of California, Berkeley Clinical Research Center

                    2004 - 2008   Advisory Board, New York University School of Medicine Fellowship in
                                  Medicine and Public Health Research
                    2004 - 2005   Institute of Medicine Committee on Measures to Enhance the
                                  Effectiveness of CDC Quarantine Station Plan for U.S. Ports of Entry
                    2005 - 2012   Strategic Advisory Group of Experts (SAGE) for Vaccine Policy, World Health
                                  Organization (WHO) (Deputy Chairman, 2010-2012)
                    2005 -        Data and Safety Monitoring Committee; F.I. Proctor Foundation, University of
                                  California, San Francisco (UCSF)
                    2007 - 2012   NIH Fogarty International Center External Advisory Board
                    2007 - 2009   Chair, Working Group on Pneumococcal Vaccine, Strategic Advisory Group of
                                  Experts (SAGE), World Health Organization (WHO)
                    2008 - 2012   Working Group on H5N1 Influenza Vaccines, Strategic Advisory Group of
                                  Experts (SAGE), World Health Organization (WHO)
                    2008 - 2011   Chair, Leptospirosis Burden Epidemiology Reference Group, World Health
                                  Organization (WHO)
                    2008 - 2012   National Biosurveillance Advisory Subcommittee of the Advisory Committee to
                                  The Director, Centers for Disease Control and Prevention (CDC)
                    2008 - 2009   Institute of Medicine Committee on the Review of Priorities in the National
                                  Vaccine Plan
                    2009 - 2012   Chair, Working Group on Hepatitis A Vaccine, Strategic Advisory Group of
                                  Experts (SAGE), World Health Organization (WHO)
                    2011 - 2013   Member, Institute of Medicine Committee on Vaccine Priorities
                    2011 - 2014   Member, Working Group on Vaccine Hesitancy, Strategic Advisory Group of
                                  Experts (SAGE), World Health Organization (WHO)
                    2012 - 2014   Chair, Review of the Heterologous Effects of Childhood Vaccines, World Health
                                  Organization (WHO)
                    2012 - 2014   Chair, External Review of the Measles Rubella Initiative (of WHO, CDC,
                                  UNICEF, American Red Cross, and United Nations Foundation)
                    2013 - 2018   Advisory Committee on Immunization Practices (ACIP), U.S. Department of
                                  Health and Human Services

                    2016-2017     Member, Institute of Medicine Committee on a National Strategy for the
                                  Elimination of Hepatitis B and C

                    2018 -        Member, Independent Review Committee, Global Alliance for Vaccines and
                                  Immunizations (GAVI)
                    2018 -        Member, Strategic Advisory Group, Partnership for Influenza Vaccination
                                  Introduction
                                                    4
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 16 of 44
Arthur Lawrence Reingold

LEADERSHIP POSITIONS:

                    1997 - 2012   Secretary-Treasurer, American Epidemiological Society
                    2009 - 2010   President, Society for Epidemiologic Research
                    2015 – 2016   President, American Epidemiological Society (AES)

EDITORIAL BOARDS:
                    1995 - 2000   Board of Editors, American Journal of Epidemiology
                    2001 - 2005   Board of Editors, Epidemiology
                    2005 -        Editorial Advisory Board, Global Public Health
                    2009 - 2010   Editorial Advisory Board, American Journal of Epidemiology

ASSOCIATE EDITORSHIPS:

                    2017 -        Current Epidemiology Reports

                    2018 -        Vaccine




                                                     5
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 17 of 44
Arthur Lawrence Reingold

PUBLICATIONS:

 1. Hayes RV, Pottenger LA, Reingold AL, Getz GS, Wissler RW. Degradation of I125 - labeled serum low
    density lipoprotein in normal and estrogen-treated male rats. Biochem Biophys Res Comm 1971;44:1471-
    1477.

 2. Reingold AL, Kane MA, Murphy BL, Checko P, Francis DP, Maynard JE. Transmission of hepatitis B by
    an oral surgeon. J Infect Dis 1982;145:262-268.

 3. Reingold AL, Dan BB, Shands KN, Broome CV. Toxic-shock syndrome not associated with
    menstruation: a review of 54 cases. Lancet 1982;1:1-4.

 4. Bartlett P, Reingold AL, Graham DR, et al. Toxic-shock syndrome associated with surgical wound
    infections. JAMA 1982;247:1448-1450.

 5. Reingold AL, Hargrett NT, Shands KN, et al. Toxic-shock syndrome surveillance in the United States,
    1980-1981. Ann Intern Med 1982;96:875-880.

 6. Reingold AL, Hargrett NT, Dan BB, Shands KN, Strickland BY, Broome CV. Nonmenstrual toxic-shock
    syndrome: a review of 130 cases. Ann Intern Med 1982;6:871-874.

 7. Broome CV, Hayes PS, Ajello GW, Feeley JC, Gibson RJ, Graves LM, Hancock GA, Anderson RJ,
    Highsmith AK, Mackel DC, Hargrett NT, Reingold AL. In-vitro studies of interactions between tampons
    and Staphylococcus aureus. Ann Intern Med 1982;96:959-962.

 8. Guinan ME, Dan BB, Guidotti RJ, Reingold AL, et al. Vaginal colonization with Staphylococcus aureus
    in healthy women: a review of four studies. Ann Intern Med 1982;96(pt.2):944-947.

 9. Schlech WF III, Shands KN, Reingold AL, et al. Risk factors for development of toxic-shock syndrome:
    association with a tampon brand. JAMA 1982;248:835-839.

 10. Reingold AL, Bank JD. Legionellosis. In: Easmon CSF, Jeljaszewicz J, eds. Medical Microbiology.
     London: Academic Press 1982 (I):217-239.

 11. Reingold AL. Toxic-shock syndrome. In: Spittell JA Jr., ed. Clinical Medicine. Philadelphia: Harper &
     Row Publishers 1982 (II):1-6.

 12. Kornblatt AN, Reingold AL. Legionellosis. In: Steele JH, Hillyer RV, Hopla CE, eds. CRC Handbook
     Series in Zoonoses. CRC Press 1982:313-324.

 13. Wilkinson HW, Reingold AL, Brake JB, McGiboney DL, Gorman GW, Broome CV. Reactivity of serum
     from patients with suspected Legionellosis against 29 antigens of legionellaceae and Legionella-like
     organisms by indirect immunofluorescence assay. J Infect Dis 1983;147:23-31.

 14. Meenhorst PL, Reingold AL, Gorman GW, et al. Legionella pneumonia in guinea pigs exposed to
     aerosols of concentrated potable water from a hospital with nosocomial Legionnaires’ disease. J Infect
     Dis 1983;147:129-132.



                                                      6
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 18 of 44
Arthur Lawrence Reingold

 15. Reingold AL. Nonmenstrual toxic-shock syndrome: the growing picture. JAMA 1983; 249:932
     (editorial).

 16. Reingold AL. Meningococcal meningitis. Nepal Paed Soc J 1983; 2:144-148.

 17. Reingold AL, Broome CV, Phillips CJ, Meda H, Tiendrebeogo H, Yada A. Evidence of continuing
     protection against group A meningococcal disease one year after vaccination: a case-control approach.
     Med Trop 1983;43:225.

 18. Reingold AL, Kane MA, Hightower AW. Disinfection procedures and infection control in the outpatient
     oral surgery practice. J Oral Maxillofac Surg 1984;42:568-572.

 19. Broome CV, Reingold AL. Current issues in toxic-shock syndrome. In: Remington JS, Swartz MN, eds.
     Current clinical topics in infectious diseases. McGraw Hill 1984;65-85.

 20. Herwaldt LA, Gorman GW, McGrath T, Toma S, Brake B, Hightower AW, Jones J, Reingold AL, et al.
     A new Legionella species, Legionella feeleii species nova, causes Pontiac fever in an automobile plant.
     Ann Intern Med 1984;100:333-338.

 21. Ajello GW, Feeley JC, Hayes PS, Reingold AL, Bolan G, et al. Trans-isolate medium: a new medium for
     primary culturing and transport of Neisseria meningitidis, Streptococcus pneumoniae, and Haemophilus
     influenzae. J Clin Microbial 1984;20:55-58.

 22. Hayes PS, Graves LM, Feeley JC, Hancock GA, Cohen ML, Reingold AL, et al. Production of toxic-
     shock-associated protein(s) in Staphylococcus aureus strains isolated from 1956 through 1982. J Clin
     Microbial 1984;20:42-46.

 23. Reingold AL, Thomason BM, Brake BJ, Thacker L, Wilkinson HW, Kuritsky JN. Legionella pneumonia
     in the United States: the distribution of serogroups and species causing human illness. J Infect Dis
     1984;149:819.

 24. Blaser M, Reingold AL, Alsever RN, Hightower A. Primary meningococcal pericarditis: A disease of
     adults associated with serogroup C Neisseria meningitidis. Rev Infect Dis 1984;6:625-632.

 25. Jones EE, Alford PL, Reingold AL, et al. Predisposition to invasive pneumococcal illness following
     parainfluenza type 3 virus infection in chimpanzees. JAVMA 1984;185:1351-1353.

 26. Reingold AL, Thomason BM, Kuritsky J. Results of Legionnaires’ disease direct fluorescent-antibody
     testing at Centers for Disease Control, 1980-1982. In: Thornsberry C, Balows A, Feeley JC, and
     Jakubowski J, eds. Legionella, ASM 1984;21-22.

 27. Kuritsky JN, Reingold AL, Hightower AW, Broome CV. Sporadic Legionellosis in the United States,
     1970 to 1982. In: Thornsberry C, Balows A, Feeley JC, and Jakubowski J, eds. Legionella, ASM
     1984;243-245.

 28. Fleming DW, Reingold AL. Legionella. In: Braude AI ed. Medical Microbiology and Infectious
     Diseases, Second Edition W.B. Saunders 1985;352-358.



                                                      7
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 19 of 44
Arthur Lawrence Reingold

 29. Garbe PL, Arko RJ, Reingold AL, et al. Staphylococcus aureus isolates from patients with non-menstrual
     Toxic Shock Syndrome: Evidence for Additional Toxins. JAMA 1985;253:2538-2542.

 30. Garbe PL, Davis BJ, Weisfeld J, Markowitz L, Miner P, Garrity F, Barbaree JM, Reingold AL.
     Nosocomial Legionnaires’ Disease: Epidemiologic Demonstration of Cooling Towers as a Source. JAMA
     1985;254:521-524.

 31. Fleming DW, Cochi SL, MacDonald KL, Brondum J, Haves PS, Plikaytis BD, Holmes MB, Audurier A,
     Broome CV, Reingold AL. Pasteurized milk as a vehicle of infection in an outbreak of listeriosis. NEJM
     1985;312:404-407.

 32. Meenhorst P, Reingold AL, Groothius DL, et al. Water-related nosocomial pneumonia caused by
     Legionella pneumophila serogroups 1 and 10. J Infect Dis 1985;152:356-364.

 33. Bolan G, Reingold AL, Carson L, et al. Infections with Mycobacterium chelonei in patients receiving
     dialysis and using processed hemodialyzers. J Infect Dis 1985;152:1013-1019.

 34. Reingold AL. Toxic-shock in the United States of America: epidemiology. Postgrad Med J 1985;61:21-
     22.

 35. Reingold AL, Broome CV, Hightower AW, et al. Age-specific differences in duration of clinical
     protection after vaccination with meningococcal polysaccharide A vaccine. Lancet 1985;II:114-118.

 36. Petitti DB, Reingold AL, Chin J. The incidence of toxic-shock syndrome in Northern California: 1972-
     1983. JAMA 1986;255:368-372.

 37. Reingold AL. Toxic-shock syndrome and the contraceptive sponge. JAMA 1986;255:242- 243 (editorial).

 38. Berkley S, Reingold AL. Toxic-shock syndrome. In: Kass EH and Platt R, eds. Current Therapy in
     Infectious Disease. B.C. Decker, Inc. 1986;78-81.

 39. Reingold AL. Toxic-shock syndrome. In: Wheat J and White A, eds. Infectious Diseases, University of
     Chicago Press, 1986.

 40. Reingold AL, Broome CV. Nosocomial central nervous system infections. In: Bennett JV, Brachman
     PS, eds. Hospital Infections. Little Brown & Co. 1986;521-529.

 41. Markowitz L, Reingold AL. Toxic-shock syndrome. In: Maxcy-Rosenau Public Health and Preventive
     Medicine, 12th edition Appleton-Century-Crofts 1986;456-459.

 42. Reingold AL, Xiao DL, Plikaytis B, Ajello L. Systemic mycoses in the United States, 1980-1982. J Med
     Vet Mycol 1986;24:433-436.

 43. Cochi SL, Markowitz L, Owens Jr RC, Stenhouse DH, Regmi DN, Shrestha RPB, Acharya IL,
     Manandhar M, Gurubacharya VL, Owens D, Reingold AL. Control of epidemic group A meningococcal
     meningitis in Nepal. Int J Epid 1987;16:91-97.

 44. Markowitz LE, Hightower AW, Broome CV, Reingold AL. Toxic-shock syndrome: Evaluation of
     national surveillance data using a hospital discharge survey. JAMA 1987;258:75-78.
                                                     8
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 20 of 44
Arthur Lawrence Reingold


 45. Berkley SF, Hightower AW, Reingold AL, Broome CV. The relationship of tampon characteristics to
     menstrual toxic-shock syndrome. JAMA 1987;258:917-920.

 46. Reingold AL, Kane MA, Hightower AW. Failure of gloves and other protective devices to prevent
     transmission of hepatitis B virus in oral surgeons. JAMA 1988;259:2558-2560.

 47. Reingold AL. The role of Legionellae in acute infections of the lower respiratory tract. Rev Infect Dis
     1988;10(5):1018-1028.

 48. Harrison LH, Broome CV, Hightower AW, Hoppe CC, Makintubee S, Sitze SL, Taylor JA, Gaventa S,
     Wenger JD, Facklam RR, and the Haemophilus Vaccine Efficacy Study Group (includes A.L. Reingold).
     A day-care based study of the efficacy of Haemophilus influenzae B polysaccharide vaccine. JAMA
     1988;260(10):1413-1418.

 49. Schwartz B, Broome CV, Hightower AW, Brown GR, Ciesielski CA, Gaventa S, Gellin BG, Mascola L,
     and the Listeriosis Study Group (includes A.L. Reingold). Association of sporadic listeriosis with
     consumption of uncooked hot dogs and undercooked chicken. Lancet 1988;II:779-782.

 50. Carson LA, Bland LA, Cusick LB, Favero MS, Bolan G, Reingold AL, et al. Prevalence of
     nontuberculous mycobacteria in water supplies of hemodialysis centers. Appl Environ Micro 1988;
     54:3122-3125.

 51. Petitti DB, Reingold AL. Update through 1985 on the incidence of toxic shock syndrome among
     members of a prepaid health plan. Rev Infect Dis 1989;11:S22-27.

 52. Reingold AL, Broome CV, Gaventa S, Hightower SW, and the Toxic-Shock Syndrome Study Group.
     Risk factors for menstrual toxic-shock syndrome: results of a multi-state case-control study. Rev Infect
     Dis 1989;11:S35-42.

 53. Gaventa S, Reingold AL, Hightower AW, et al. Active surveillance for toxic-shock syndrome in the
     United States, 1986. Rev Infect Dis 1989;11:S28-34.

 54. Schwartz B, Gaventa S, Broome CV, Reingold AL, et al. Non-menstrual toxic-shock syndrome
     associated with barrier contraceptives: report of a case-control study. Rev Infect Dis 1989;11:S43-49.

 55. Reingold AL, Hearst N. Identifying the health care needs of the community. In: Overall N, Williamson
     J, eds. Community Oriented Primary Care in Action: A Practice Manual for Primary Care Settings. U.S.
     Department of Health and Human Services.

 56. Koo D, Bouvier B, Wesley M, Courtright P, Reingold AL. Epidemic keratoconjunctivitis in a university
     medical center ophthalmology clinic: need for re-evaluation of the design and disinfection of instruments.
     Inf Control and Hosp Epi 1989;10:547-552.

 57. Harrison LH, Broome CV, Hightower AW, and the Haemophilus Vaccine Efficacy Study Group (includes
     A.L. Reingold). Haemophilus influenzae type b polysaccharide vaccine: an efficacy study. Pediatrics
     1989;84:225-261.



                                                      9
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 21 of 44
Arthur Lawrence Reingold

 58. Wenger JD, Harrison LH, Hightower A, Broome CV, Haemophilus influenzae Study Group (includes
     A.L. Reingold). Day care characteristics associated with Haemophilus influenzae disease. Am J Public
     Health 1990;80:1455-1458.

 59. Morrow HW, Slaten DD, Reingold AL, et al. Risk factors associated with a school-related outbreak of
     serogroup C meningococcal disease. Pediatric Infect Dis J 1990;9:394-398.

 60. Wenger JD, Hightower AW, Facklam RR, Gaventa S, Broome CV, Bacterial Meningitis Study Group
     (includes A.L. Reingold). Bacterial meningitis in the United States, 1986: Report on a multistate
     surveillance study. J Infect Dis 1990;162:1316-1323.

 61. Reingold AL. Toxic-shock syndrome. In: Evans AS, Brachman PS, eds. Bacterial Infections of
     Humans. Plenum, 1991;727-743.

 62. Gellin BG, Broome CV, Bibb WF, Weaver RE, Gaventa S, Mascola L, the Listeriosis Study Group.
     (includes A.L. Reingold). The epidemiology of listeriosis in the United States - 1986. Am J Epi
     1991;133:392-401.

 63. Reingold AL. Toxic-shock syndrome. In: Rakel RE, ed. Conn’s Current Therapy. W. B. Saunders,
     1991;1010-1012.

 64. Reingold AL, Markowitz LE. Toxic-shock syndrome. In: Maxcy-Rosenau Public Health and Preventive
     Medicine, 13th Edition. Appleton-Century-Crofts, 1991;304-306.

 65. Bauer HM, Ting Y, Greer CE, Chambers JC, Tashiro CJ, Chimera J, Reingold AL, Manos MM. Genital
     human papillomavirus infection in female university students as determined by a PCR-based method.
     JAMA 1991;265:472-477.

 66. Sutrisna B, Frerichs RR, Reingold AL. Randomised, controlled trial of effectiveness of ampicillin in mild
     acute respiratory infections in Indonesian children. Lancet 1991;338:471-474.

 67. Reingold AL. Toxic-shock syndrome: an update. Am J Ob & Gyn 1991;165:1236-1239.

 68. Pettiti DB, Reingold AL. Recent trends in the incidence of toxic-shock syndrome in Northern California.
     Am J Public Health 1991;81:1209-1211.

 69. Ley C, Reingold AL, et al. Determinants of genital human papillomavirus infection in young women.
     JNCI 1991;83:997-1003.

 70. Pinner RW, Gellin BG, Bibb WF, Baker CN, Weaver R, Hunter SB, Waterman SH, Mocca LF, Frasch
     CE, Broome CV, the Meningococcal Disease Study Group (includes A.L. Reingold). Meningococcal
     disease in the United States-1986. J Infect Dis 1991;164:368-374.

 71. Wenger JD, Pierce R, Deaver KA, Plikaytis BD, Facklam RR, Broome CV, and the Haemophilus
     influenzae Study Group (includes A.L. Reingold). Efficacy of Haemophilus influenzae type b
     polysaccharide-diphtheria toxoid conjugate vaccine in U.S. children aged 18-59 months. Lancet 1991;
     338:395-398.



                                                     10
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 22 of 44
Arthur Lawrence Reingold

 72. Moore PS, Plikaytis BD, Bolan GA, Oxtoby MJ, Yada A, Zoubga A, Reingold AL, Broome CV.
     Detection of meningitis epidemics in Africa: a population-based analysis. International J Epi
     1992;21:155-162.

 73. Schuchat A, Deaver KA, Wenger JD, Plikaytis BD, Mascola L, Pinner RW, Reingold AL, Broome CV,
     and the Listeria Study Group. Role of foods in sporadic listeriosis. I. Case-control study of dietary risk
     factors. JAMA 1992;267:2041-2045.

 74. Pinner RW, Schuchat A, Swaminathan B, Hayes PS, Deaver KA, Weaver RE, Plikaytis BD, Reeves M,
     Broome CV, Wenger JD, and the Listeria Study Group (includes A.L. Reingold). Role of foods in
     sporadic listeriosis. II. Microbiologic and epidemiologic investigation. JAMA 1992; 267:2046-2050.

 75. Wenger JD, Pierce R, Deaver K, Franklin R, Bosley G, Pigott N, Broome CV, and the Listeria Study
     Group (includes A.L. Reingold). Invasive Haemophilus influenzae disease: A population-based
     evaluation of the role of capsular polysaccharide serotype. J Infect Dis 1992;165(suppl 1):S34-5.

 76. Steinhart R, Reingold AL, Taylor F, Anderson G, Wenger JD. Invasive Haemophilus influenzae
     infections in men with HIV infection. JAMA 1992;268:3350-3352.

 77. Hayes PS, Graves LM, Swaminathan B, Ajello GW, Malcolm GB, Weaver RE, Ransom R, Deaver K,
     Plikaytis BD, Schuchat A, Wenger JD, Pinner RW, Broome CV, and the Listeria Study Group (includes
     A.L. Reingold). Comparison of three selective enrichment methods for the isolation of Listeria
     monocytogenes naturally contaminated foods. J of Food Protection, 1992; 55:952-959.

 78. Osmond DH, Charlebois E, Sheppard HW, Page KA, Winkelstein W Jr, Moss AR, Reingold AL. A
     comparison of risk factors for hepatitis C and hepatitis B virus infection in homosexual men. J Infect Dis,
     1993;167:66-71.

 79. Osmond DH, Padian N, Sheppard HW, Glass S, Shiboski SC, Reingold AL. Risk factors for hepatitis C
     virus seropositivity in heterosexual couples. JAMA 1993;269:361-365.

 80. Tappero JW, Koehler JE, Berger TG, Reingold AL, et al. Bacillary angiomatosis and bacillary splenitis in
     immunocompetent adults. Ann Int Med, 1993;118:363-365.

 81. Tappero JW, Mohle-Boetani J, Koehler JE, Reingold AL, et al. The epidemiology of bacillary
     angiomatosis and bacillary peliosis. JAMA 1993;269:770-775.

 82. Weinstock HS, Bolan G, Reingold AL, Polish LB. Hepatitis C virus infection among patients attending a
     clinic for sexually transmitted diseases. JAMA 1993;269:392-394.

 83. Yajko DM, Nassos PS, Sanders CA, Gonzalez PC, Reingold AL, et al. Comparison of four
     decontamination methods for recovery of Mycobacterium avium complex from stools. J Clin Micro,
     1993;31:302-306.

 84. Adams WG, Deaver KA, Cochi SL, Plikaytis BD, Zell ER, Broome CV, Wenger JD, and the
     Haemophilus influenzae Study Group (includes A.L. Reingold). Decline of childhood Haemophilus
     influenzae type b (Hib) disease in the Hib vaccine era. JAMA 1993;269:221-226.



                                                       11
             Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 23 of 44
Arthur Lawrence Reingold

 85. Sutrisna B, Reingold AL, Kresno S, Harrison G, Utomo. Care-seeking for fatal illnesses in young
     children in Indramayu, West Java, Indonesia. Lancet 1993;342:787-789.

 86. Sudarti K, Harrison GG, Sutrisna B, Reingold AL. Acute respiratory infection in children under five
     years in Indramayu, West Java, Indonesia: a rapid ethnographic assessment. Medical Anthropology.
     1994;15:1-10.

 87. Ley C, Olshen EM, Chin L, Reingold AL. The use of serologic tests for Lyme disease in a prepaid health
     plan in California. JAMA 1994;271:460-463.

 88. Ley C, Davila I, Mayer N, Murray R, Reingold AL. Lyme disease in Northwestern coastal California.
     Western J Med, 1994;160:534-539.

 89. Chin DP, Reingold AL, Stone EN, Vittinghoff E, Horsburgh Jr CR, et al. The impact of Mycobacterium
     avium complex bacteremia and its treatment on survival of AIDS patients-a prospective study. J Infect
     Dis 1994;170:578-584.

 90. Horsburgh CR, Chin DP, Yajko DM, Hopewell PC, Reingold AL, et al. Environmental risk factors for
     acquisition of Mycobacterium avium complex in persons with human immunodeficiency virus infection.
     J Infect Dis 1994;170:362-367.

 91. Chin DP, Reingold AL, Horsburgh CR, Yajko DM, et al. Predicting Mycobacterium avium complex
     bacteremia in patients with human immunodeficiency virus - a prospectively validated model. Clin Infect
     Dis 1994;19:668-674.

 92. Chin DP, Hopewell PC, Yajko DM, Vittinghoff E, Horsburgh CR, Hadley WK, Stone EN, Nassos PS,
     Ostroff SM, Jacobson MA, Matkin CC, Reingold AL. Mycobacterium avium complex in the respiratory
     or gastrointestinal tract and the risk of M. avium complex bacteremia in patients with human
     immunodeficiency virus infection. J Infect Dis 1994;169:289-295.

 93. Jackson LA, Tenover FC, Baker C, Plikaytis BD, Reeves MW, Stocker SA, Weaver RE, Wenger JD, and
     the Meningococcal Disease Study Group (includes A.L. Reingold). Prevalence of Neisseria meningitidis
     relatively resistant to penicillin in the United States, 1991. J Infect Dis 1994; 169:438-441.

 94. Schuchat A, Deaver-Robinson K, Plikayatis BD, Zangwill KM, Mohle-Boetani J, Wenger JD, and the
     Active Surveillance Study Group (includes A.L. Reingold). Multistate case-control study of maternal risk
     factors for neonatal Group B streptococcal disease. Pediatric Infect Dis J 1994; 13:623-629.

 95. Weinstock HS, Bolan G, Moran JS, Peterman TA, Polish L, Reingold AL. Routine hepatitis B
     immunization in a clinic for sexually transmitted diseases. AJPH 1995;85:846-849.

 96. Wang F, So Y, Vittinghoff E, Malani H, Reingold A, et al. Incidence proportion of and risk factors for
     AIDS patients diagnosed with HIV dementia, central nervous system toxoplasmosis, and cryptococcal
     meningitis. J AIDS 1995;8:75-82.

 97. Espinal M, Reingold AL, Koenig E, Lavandera M, Sanchez S. Screening for active tuberculosis in HIV
     testing centre. Lancet 1995;345:890-893.



                                                     12
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 24 of 44
Arthur Lawrence Reingold

98. Yajko DM, Chin DP, Gonzalez PC, Nassos PS, Hopewell PC, Reingold AL, et al. Mycobacterium avium
    complex in water, food, and soil samples collected from the environment of HIV-infected individuals. J
    AIDS 1995;9:176-182.

99. Lurie P, Fernandes M, Hughes V, Arevalo E, Hudes E, Reingold A, et al. Socioeconomic status and risk
    for HIV-1, syphilis and hepatitis B infection among sex workers in São Paulo State, Brazil. AIDS 1995
    9(suppl 1):S31-S37.

100. Jackson L, Hilsdon R, Farley M, Harrison L, Reingold A, et al. Risk factors for Group B streptococcal
     disease in adults. Ann Int Med 1995;123:415-420.

101. Tappero J, Schuchat A, Deaver K, Mascola L, Wenger JD, and the Listeriosis Study Group (includes A.L.
     Reingold). Reduction in the incidence of human listeriosis in the United States – Effectiveness of
     prevention efforts? JAMA 1995;273:1118-1122.

102. Brandt ME, Hutwagner LC, Kuykendall RJ, Pinner RW, and the Cryptococcal Disease Active Surveillance
     Group (includes A.L. Reingold). Comparison of multilocus enzyme electrophoresis and random amplified
     polymorphic DNA analysis for molecular subtyping of Cryptococcus neoformans. J Clin Microbiol
     1995:33:1890-1895.

103. Ley C, Olshen EM, Reingold AL. Case-control study of risk factors for incident Lyme disease in
     California. Am J Epi 1995:142; Suppl:S39-S47.

104. Espinal MA, Reingold AL, Lavandera M. Effect of pregnancy on the risk of developing active
     tuberculosis. J Inf Dis 1996;173:488-491.

105. Perkins BA, Flood JM, Danila R, Holman RC, Reingold AL, et al. Unexplained deaths due to possibly
     infectious causes in the United States: Defining the problem and design of surveillance and laboratory
     approaches. Emerg Inf Dis 1996;Vol 2:47-53.

106. Hessol NA, Priddy FH, Bolan G, Baumrind N, Vittinghoff E, Reingold AL, Padian NS. Management of
     pelvic inflammatory disease by primary care physicians: A comparison with Centers for Disease Control
     and Prevention guidelines. Sex Trans Dis 1996;Mar-Apr:157-163.

107. Mohle-Boetani JC, Koehler JE, Berger TG, LeBoit PE, Kemper CA, Reingold AL, et al. Bacillary
     angiomatosis and bacillary peliosis in patients infected with human immunodeficiency virus: Clinical
     characteristics in a case-control study. Clin Inf Dis 1996;22:794-800.

108. Espinal MA, Reingold AL, Pérez G, et al. Human immunodeficiency virus infection in children with
     tuberculosis in Santo Domingo, Dominican Republic: Prevalence, clinical findings, and response to
     antituberculosis treatment. J AIDS 1996;13:155-159.

109. Brandt ME, Hutwagner LC, Klug LA, Baughman WS, Rimland D, Graviss EA, Hamill RJ, Thomas C,
     Pappas PG, Reingold AL, et al. Molecular subtype distribution of Cryptococcus neoformans in four areas
     of the United States. J Clin Microbiol, 1996;34:912-917.

110. Bradford WZ, Martin JN, Reingold AL, et al. The changing epidemiology of acquired drug-resistant
     tuberculosis in San Francisco, USA. Lancet 1996;348:928-931.


                                                      13
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 25 of 44
Arthur Lawrence Reingold

111. Passaro DJ, Waring L, Armstrong R, Bolding F, Bouvier B, Rosenberg J, Reingold AL, et al. Beauty and
     the beast: Postoperative Serratia marcescens wound infections traced to an out-of-hospital source. J Inf
     Dis 1997;175:992-995.

112. Urwin G, Krohn JA, Deaver-Robinson K, Wenger JD, Farley MM, and the Haemophilus influenzae Study
     Group (includes A.L. Reingold). Invasive disease due to Haemophilus influenzae serotype f: Clinical and
     epidemiologic characteristics in the H. influenzae serotype b vaccine era. Clin Inf Dis, 1996;22:1069-76.

113. Sabino EC, Diaz RC, Brigido LF, Learn GH, Mullins JI, Reingold AL, et al. Distribution of HIV-1
     subtypes seen in an AIDS clinic in São Paulo City, Brazil. AIDS 1996; 10:1579-1584.

114. Brandt ME, Pfaller MA, Hajjeh RA, Graviss EA, Rees J, Spitzer ED, Pinner RW, Mayer LW, and the
     Cryptococcal Disease Active Surveillance Group (includes A.L. Reingold). Molecular subtypes and
     antifungal susceptibilities of serial Cryptococcus neoformans isolates in human immunodeficiency virus -
     associated cryptococcosis. J Inf Dis 1996;174:812-820.

115. Whitney CG, Pllikaytis BD, Gozansky WS, Wenger JD, Schuchat A, and the Neonatal Group B
     Streptococcal Disease Study Group (includes A.L. Reingold). Prevention practices for perinatal group B
     streptococcal disease: A multi-site surveillance analysis. Obstet & Gyn 1997;89:28-32.

116. McFarland W, MvereD, Shandera W, Reingold A. The epidemiology and prevention of transfusion-
     associated Human Immunodeficiency Virus transmission in Sub-Saharan Africa. Vox Sanguinis 1997;
     72:85-92.

117. Mazurek GH, Chin DP, Hartman S, Reddy V, Horsburgh Jr, CR, Green TA, Yajko DM, Hopewell PC,
     Reingold AL, et al. Genetic similarity among Mycobacterium avium isolates from blood, stool, and
     sputum of persons with AIDS. J Inf Dis 1997; 176:1-8.

118. Schuchat A, Robinson K, Wenger JD, Harrison LH, Farley M, Reingold AL, et al. Bacterial meningitis in
     the United States in 1995. N Eng J Med 337:970-976, 1997.

119. DeRiemer K, Chin DP, Schecter GF, Reingold AL. Tuberculosis among immigrants and refugees. Arch
     Int Med, 1998; 158:753-760.

120. Glaser CA, Safrin S, Reingold AL, Newman TB. The association between Cryptosporidium infection and
     animal exposure in HIV-infected individuals. J AIDS 17:79-82, 1998.

121. Reingold AL. Outbreak investigations: A perspective. Emerg Inf Dis 4:21-27, 1998.

122. Bradford WZ, Koehler J, El-Hajj H, Hopewell PC, Reingold AL, et al. Dissemination of Mycobacterium
     tuberculosis across the San Francisco Bay area. J Inf Dis 177:1104-1107, 1998.

123. Rees JR, Pinner RW, Hajjeh RA, Brandt ME, Reingold AL. The epidemiological features of invasive
     mycotic infections in the San Francisco Bay Area 1992-1993: Results of population-based laboratory
     active surveillance. Clin Inf Dis, 27:1138-1147, 1998.

124. Ragland DR, Buffler PA, Reingold AL, Syme SL, Winkelstein WW Jr, Buffler M. Disease and injury in
     California with projections to the year 2007: Implications for medical education. West J Med, 168:1-23,
     1998.
                                                      14
               Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 26 of 44
Arthur Lawrence Reingold


125. Espinal MA, Báez J, Soriano G, Garcia V, Laszlo A, Reingold AL, Sanchez S. Drug-resistant tuberculosis
     in the Dominican Republic: Results of a nationwide survey. Int J Tuberc Lung Dis, 2:490-498, 1998.

126. Bindman AB, Osmond D, Hecht FM, Lehman S, Vranizan K, Keane D, Reingold A, et al. Multistate
     evaluation of anonymous HIV testing and access to medical care. JAMA, 280:1416-1420, 1998.

127. Bloch KC, Zwerling L, Pletcher MJ, Hahn JA, Gerberding JL, Ostroff SM, Vugia DJ, Reingold AL.
     Incidence and clinical implications of isolation of Mycobacterium kansasii: Results of a 5-year,
     population-based study. Ann Intern Med 129:698-704, 1998.

128. Hajjeh RA, Conn LA, Stephens DS, Baughman W, Hamill R, Graviss E, Pappas PG, Thomas C, Reingold
     AL, et al. Cryptococcosis: Population-based multistate active surveillance and risk factors in Human
     Immunodeficiency Virus-infected persons. J Inf Dis, 179:449-454, 1999.

129. DeRiemer K, Daley CL, Reingold AL. Preventing tuberculosis among HIV-infected persons: A survey of
     physicians’ knowledge and practices. Prev Med, 28:437-444, 1999.

130. Jafari HS, Adams WG, Robinson KA, Plikaytis BD, Wenger JD, and the Haemophilus influenzae Study
     Group(includes A.L. Reingold). Efficacy of Haemophilus influenzae type b conjugate vaccines and
     persistence of disease in disadvantaged populations. AJPH, 89:364-368, 1999.

131. Fonseca LAM, Reingold AL, Casseb JR, Brigido LFM, Duarte AJS. AIDS incidence and survival in a
     hospital-based cohort of asymptomatic HIV seropositive patients in São Paulo, Brazil. J Inf Dis 28:1156-
     1160, 1999.

132. Reingold AL, Phares C. Communicable Diseases (chapter). In: Introduction to International Health (M.
     Merson, ed.).

133. Kao AS, Brandt ME, Pruitt WR, Conn LA, Perkins BA, Stephens DS, Baughman WS, Reingold AL, et al.
     The epidemiology of candidemia in two United States cities: Results of a population-based active
     surveillance. Clin Inf Dis 29:1164-1170, 1999.

134. Rosenstein NE, Perkins BA, Stephens D, Lefkowitz L, Cartter M, Danila R, Cieslak P, Shutt KA, Popovic
     T, Schuchat A, Harrison LH, Reingold AL, et al. The changing epidemiology of meningococcal disease in
     the United States, 1992-1996. J Inf Dis, 180:1894-1901, 1999.

135. Hajjeh RA, Reingold AL, Weil A, Shutt K, Schuchat A, Perkins BA. Toxic shock syndrome in the United
     States: Surveillance update, 1979-1996. Emerg Inf Dis J 5:807-810, 1999.

136. Osmond DH, Bindman AB, Vranizan K, Lehman JS, Hecht FM, Keane D, Reingold AL. Name-based
     surveillance and public health interventions for persons with HIV infection. Ann Int Med 131:775-779,
     1999.

137. Baer JT, Vugia DJ, Reingold AL, Aragon T, Angulo FJ, Bradford WZ. HIV infection as a risk factor for
     shigellosis. Emerg Inf Dis 6:820-823, 1999.

138. Reingold AL. Infectious disease epidemiology in the twenty-first century - will it be eradicated or will it
     re-emerge? Epi Reviews 22:57-63, 2000.
                                                        15
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 27 of 44
Arthur Lawrence Reingold


139. Kahane SM, Watt JP, Smith NJ, Wight S, Reingold AL, Newell K, et al. Immunization levels and risk
     factors for low immunization coverage among private practices. Pediatrics, 2000;105:73-.

140. Espinal MA, Pérez EN, Báez J, Henriquez L, Fernandez K, Lopez M, Olivo P, Reingold AL.
     Infectiousness of Mycobacterium tuberculosis in HIV-1-infected subjects with tuberculosis: A prospective
     study. Lancet 355:275-280, 2000.

141. Schrag SJ, Zywicki S, Farley M, Reingold AL, et al. Group B streptococcal disease in the era of
     intrapartum antibiotic prophylaxis. New Eng J Med 342:15-20, 2000.

142. Nuorti JP, Butler JC, Gelling L, Kool JL, Reingold AL, et al. Epidemiologic relation between HIV and
     invasive pneumococcal disease in San Francisco County, California. Ann Int Med 132: 182-190, 2000.

143. Hecht FM, Chesney MA, Lehman JS, Osmond D, Vranizan K, Colman S, Keane D, Reingold A, et al.
     Does HIV reporting by name deter testing? AIDS 14:1801-1808, 2000.

144. Breiman RF, Keller DW, Phelan MA, Sniadack DH, Stephens DS, Rimland D, Farley MM, Schuchat A,
     Reingold AL. Evaluation of effectiveness of the 23-valent pneumococcal capsular polysaccharide vaccine
     for HIV-infected patients. Arch Int Med 160:2633-2638, 2000.

145. Whitney CG, Farley MM, Hadler J, Harrison LH, Lexau C, Reingold A, Lefkowitz L, et al. Increasing
     prevalence of multi-drug resistant Streptococcus pneumoniae in the United States. N Engl J Med
     343:1917-1924, 2000.

146. Alpers L, Chrouser K, Halabi S, Moeti T, Reingold A, Binkin N, Kenyon T. Validation of the surveillance
     system for tuberculosis in Botswana. Int J Tuberc Lung Dis, 2000; 4:737-743.

147. Factor SH, Whitney CG, Zywicki S, Schuchat A. for the ABC Surveillance Team (includes Reingold, A.).
     Effects of hospital policies on the 1996 group B streptococcal consensus guidelines. Obstet Gynecol 2000;
     95:377-382.

148. Factor SF, Whitney CG, Zywicki SS, Schuchat A, Active Bacterial Core Surveillance Team (includes
     Reingold, AL). Effects of hospital policies based on 1996 group B streptococcal disease consensus
     guidelines. Hospital Policies 2000; 95:377-382.

149. Robinson KA, Baughman W, Rothrock G, Barrett NL, Pass M, Lexau C, Damske B, Stefonek K, Barnes B,
     Patterson J, Zell ER, Schuchat A, Whitney CG for the Active Bacterial Core Surveillance
     (ABCs)/Emerging Infections Program Network (includes Arthur L. Reingold, MD). Epidemiology of
     invasive Streptococcus pneumoniae Infections in the United States, 1995-1998: Opportunities for
     prevention in the conjugate vaccine era. JAMA 285:1729-1735, 2001.

150. Rosenstein NE, Emery KW, Werner SB, Kao A, Johnson R, Rogers D, Vugia D, Reingold A, Talbot R, et.
     al. Risk factors for severe pulmonary and disseminated coccidioidomycosis: Kern County, California,
     1995-1996. Clin Inf Dis 32:708-715, 2001.

151. Kellam S, Pascopella L, Desmond E, Reingold A, Chin DP. Use of recommended laboratory testing
     methods among patients with tuberculosis in California. J Clin Micro 39:1969-1971, 2001.


                                                      16
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 28 of 44
Arthur Lawrence Reingold

152. Mesquita F, Kral A, Reingold A, Bueno R, Trigueiros D, Araujo PJ, and the SMR Collaborative Study
     Group. Trends of HIV infection among injecting drug users in Brazil in the 1990's - the impact of changes
     in patterns of drug use. J AIDS, 2001; 28:298-302.

153. Mesquita F, Kral A, Reingold A, Haddad I, Sanches M, Turienzo G, Piconez D, Araujo P, Bueno R.
     Overdoses among cocaine users in Brazil. Addiction, 2001; 96:1809-1813.

154. Larson JI, Ridzon R, Hannan MM, Conde MB, Mello FCQ, Reingold AL, Daley CL, Kritski AL. Sputum
     induction vs. fiberoptic bronchoscopy in the diagnosis of tuberculosis. Am J Respir Crit Care Med,
     2001;163:1279-1280.

155. Schuchat A, Hilger T, Zell E, Farley MM, Reingold A, Harrison L, Lefkowitz L, Danila R, Stefonek K,
     Barrett N, Morse D, Pinner R. Active bacterial core surveillance of the Emerging Infections Program
     network. Emerg Inf Dis, 2001; 7:92-99.

156. Brandt ME, Pfaller MA, Hajjeh RA, Hamill RJ, Pappas PG, Reingold AL, Rimland D, et al. Trends in
     antifungal drug susceptibility of Cryptococcus neoformans isolates in the United States: 1992 to 1994 and
     1996 to 1998. Antimicrobial Agents and Chemotherapy 2001;45:3065-3069.

157. Hajjeh RA, Relman D, Cieslak PR, Sofair AN, Passaro D, Flood J, et al. and the Critical Illness Working
     Group (includes Reingold, AL.). Surveillance for unexplained deaths and critical illnesses due to possibly
     infectious causes, United States, 1995-1998. Emerg Inf Dis, 2002;8:145-153.

158. Huang SS, Labus BJ, Samuel MC, Wan DT, Reingold AL. Antibiotic resistance patterns of bacterial
     isolates from blood in San Francisco county, 1996-1999. Emerg Inf Dis, 2002; 8:195-201.

159. Conde MB, Loivos AC, Rezende VM, Soares SLM, Mello FCQ, Reingold AL, Daley CL, Kritski AL. The
     yield of sputum induction in the diagnosis of pleural tuberculosis. Am J Respir and Crit Care Med, 2002;
     167:723-725.

160. Handley MA, Reingold AL, Shiboski S, Padian NS. Incidence of acute urinary tract infection in young
     women and use of male condoms with and without nonoxynol-9 spermicides. Epidemiology, 2002;13:431-
     436.

161. Hyde TB, Hilger TM, Reingold A, Farley MM, O’Brien KL, Schuchat A. for the Active Bacterial Core
     surveillance (ABCs) of the Emerging Infections Program Network. Trends in the incidence and
     antimicrobial resistance of early-onset sepsis: Population-based surveillance in San Francisco and Atlanta.
     Pediatrics, 2002;110:690-695.

162. Schrag SJ, Zell ER, Lynfield R, Roome A, Arnold KE, Craig A, Harrison L, Reingold A, Stefonek K,
     Smith G, Gamble M, Schuchat A for the Active Bacterial Core Surveillance team. A population-based
     comparison of strategies to prevent early-onset group B streptococcal disease in neonates. New Engl J
     Med 2002;347:233-239.

163. O’Brien KL, Beall B, Barrett NL, Cieslak P, Reingold A, Farley MM, Danila R, Zell ER, Facklam R,
     Schwartz B, Schuchat A for the Active Bacterial Core Surveillance team. Epidemiology of invasive group
     A streptococcus disease in the United States, 1995-1999. Clin Infect Dis, 2002;35:268-276.



                                                       17
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 29 of 44
Arthur Lawrence Reingold

164. Morita JY, Zell ER, Danila R, Farley MM, Hadler JH, Harrison LH, Lefkowitz L, Reingold A, Kupronis B,
     Schuchat A, Whitney CG. Association between antimicrobial resistance among pneumococcal isolates and
     burden of invasive pneumococcal disease in the community. Clin Infect Dis, 2002;35:420-427.

165. Chuang I, Van Beneden C, Beall B, Schuchat A. and the ABCs/EIP network (includes Reingold, A.).
     Population-based surveillance for postpartum invasive group A streptococcal Infections, 1995-2000. Clin
     Infect Dis, 2002;35:665-670.

166. Passaro DJ, Smith DS, Hett EC, Reingold AL, Daily P, Van Beneden CA, Vugia DJ. Invasive Group A
     Streptococcal infections in the San Francisco Bay Area, 1989-1999. Epi&Infect, 2002; 129:471-478.

167. McCormick AW, Whitney CG, Farley MM, Lynfield R, Harrison LH, Bennett NM, Schaffner W, Reingold
     A, Hadler J, et al. Geographic diversity and temporal trends of antimicrobial resistance in Streptococcus
     pneumoniae in the United States. Nature Med 2003;doi:10.1038/nm839.

168. Whitney CG, Farley MM, Hadler J, Harrison LH, Bennett NM, Lynfield R, Reingold A, Cieslak PR,
     Pilishvili T, et al. Decline in invasive pneumococcal disease after the introduction of protein-
     polysaccharide conjugate vaccine. N Engl J Med 2003;348:1737-1746.

169. Reingold A. If syndromic surveillance is the answer, what is the question? Biosecurity & Bioterrorism:
     Biodefense Strategy, Science, and Practice. 2003;1:1-5.

170. Koehler JE, Sanchez MA, Tye S, Garrido-Rowland CS, Chen FM, Maurer T, Cooper JL, Olson JG,
     Reingold AL, Hadley WK, Regnery RR, Tappero JW. Prevalence of Bartonella infection among HIV-
     infected patients with fever. Clin Inf Dis 2003;37:559-566.

171. Schrag SJ, Arnorld KE, Mohle-Boetani JC, Lynfield R, Zell ER, Stefonek K, Noga H, Craig AS, Thomson
     Sanza L, Smith G, Schuchat A, Active Bacterial Core Surveillance Team (includes Reingold AL). Prenatal
     screening for infectious diseases and opportunities for prevention. Obstet Gynecol 2003;102:753-760.

172. King MD, Whitney CG, Parekh F, Farley MM, Active Bacterial Core Surveillance Team/Emerging
     Infections Program Network (includes Reingold AL). Recurrent invasive pneumococcal disease: A
     population-based assessment. Clin Inf Dis 2003;37:1029-1036.

173. Carvalho HB, Seibel SD, Burattini MN, Massad E, Reingold A. Hepatitis B and C and Syphilis:
     Vulnerability Related Infections among Institutionalized Disadvantaged Youth in São Paulo, Brazil. J Bras
     Doenças Sex Transm 2003;15:41-45.

174. Louie JK, Hacker JK, Mark J, Gavali SS, Yagi S, Espinosa A, Schnurr D, Cossen CK, Isaacson ER, Glaser
     CA, Fischer M, Reingold AL, Vugia DJ. SARS and common viral infections, Emerg Inf Dis,
     2004;10:1143-1146.

175. Flanders SA, Stein J, Shochat G, Sellers K, Holland M, Maselli J, Drew WL, Reingold AL, Gonzales.
     Performance of a bedside c-reactive protein test in the diagnosis of community-acquired pneumonia in
     adults with acute cough. Amer J Med 2004;116:529-535.

176. Pascopella L, Kellam S, Ridderhof J, Chin DP, Reingold A, Desmond E, Flood J, Royce S. Laboratory
     reporting of tuberculosis test results and patient treatment initiation in California. J Clin Micro,
     2004;42:4209-4213.
                                                      18
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 30 of 44
Arthur Lawrence Reingold


177. Nicas M, Hubbard AE, Jones RM, Reingold AL. The infectious dose of variola (smallpox) virus. Appl
     Biosafety 2004;9:118-127.

178. Flannery B, Schrag S, Bennett NM, Lynfield R, Harrison LH, Reingold A, Cieslak PR, Hadler J, Farley
     MM, Facklam RR, Zell ER, Whiteney CG. Impact of childhood vaccination on racial disparities in
     invasive Streptococcus pneumoniae infections. JAMA, 2004;291:2197-2203.

179. Facklam R, Elliott J, Shewmaker L, Reingold A. Identification and characterization of sporadic isolates of
     Streptococcus iniae isolated from human infections. J Clin Micro 2005; 43:933-937.

180. Heffernan RT, Barrett NL, Gallagher KM, Hadler JL, Harrison LH, Reingold AL, Khoshnood K, Holford
     TR, Schuchat A. Declining incidence of invasive Streptococcus pneumoniae infections among persons
     living with AIDS in an era of highly-active antiretroviral therapy (HAART), 1995-2000. J Inf Dis,
     2005;191:2038-2045.

181. Bakyaita N, Dorsey G, Yeka A, Banek K, Staedke SG, Kamya MR, Talisuna A, Kironde F, Nsobya S,
     Kilian A, Reingold A, Rosenthal PJ, Wabwire-Mangen F. Sulfadoxine-pyrimethamine plus chloroquine or
     amodiaquine for uncomplicated falciparum malaria: A randomized, multisite trial to guide national policy
     in Uganda. Am J Trop Med Hyg 2005;72:573-580.

182. Pai M, Gokhale K, Joshi R, Dogra S, Kalantri SP, Mendiratta DK, Narang P, Daley CL, Granich RM,
     Mazurek GH, Reingold AL, Riley LW, Colford Jr, JM. Mycobacterium tuberculosis infection in health
     care worker in rural India: Comparison of whole-blood interferon ϒ assay with tuberculin skin testing.
     JAMA 2005;293:2746-2755.

183. Pai M, Kalantri S, Pascopella L, Riley LW, Reingold AL. Bacteriophage-based assays for the rapid
     detection of rifampicin resistance in Mycobacterium tuberculosis: a meta-analysis. Journal of Infection
     2005;51:175-187.

184. Lexau CA, Lynfield R, Danila R, Pilishvili T, Facklam R, Farley MM, Harrison LH, Schaffner W,
     Reingold AL, Bennett NM, Hadler J, Cieslak PR, Whiteny CG (for the Active Bacterial Core Surveillance
     Team). Changing epidemiology of invasive pneumococcal disease among older adults in the era of
     pediatric pneumococcal conjugate vaccine. JAMA 2005;294:2043-2051.

185. Kalantri S, Pai M, Pascopella L, Riley L, Reingold A. Bacteriophage-based tests for the detection of
     Mycobacterium tuberculosis in clinical specimens: a systematic review and meta-analysis. BMC Inf Dis
     2005;5:59; doi:10.1186/1471-2334-5-59.

186. Feikin DR, Klugman KP, Facklam RR, Zell ER, Schuchat A, Whitney CA for the Active Bacterial Core
     surveillance/Emerging Infections Program Network (includes Reingold AL). Increased prevalence of
     pediatric pneumococcal serotypes in elderly adults. Clin Inf Dis 2005;41:481-487.

187. Tappero JW, Bradford WZ, Agerton TB, Hopewell P, Reingold AL, Lockman S, Oyewo A, Talbot EA, et
     al. Serum concentrations of antimycobacterial drugs in patients with pulmonary tuberculosis in Botswana.
     Clin Inf Dis 2005;41:461-469.

188. Kyaw MH, Rose CE, Fry AM, Singleton JA, Moore Z, Zell ER, Whitney CG for the Active Bacterial Core
     surveillance program of the Emerging Infections Program Network (includes Reingold AL). The influence
                                                      19
               Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 31 of 44
Arthur Lawrence Reingold

    of chronic illnesses on the incidence of invasive pneumococcal diseases in adults. J Inf Dis 2005;192:377-
    386.

189. Flannery B, Heffernan RT, Harrison LH, Ray SM, Reingold AL, Hadler J, Schaffner W, Lynfield R,
     Thomas AR, Jianmin Li DPE, Campsmith DDS, Whitney CG, Schuchat A. Changes in invasive
     pneumococcal disease among HIV-infected adults living in the era of childhood pneumococcal
     immunization. Ann Int Med 2006; 144:1-9.

190. Pai M, Joshi R, Dogra S, Mendiratta DK, Narang P, Kalantri S, Reingold AL, Colford JM Jr, Riley LW,
     Menzies D. Serial testing of health care workers for tuberculosis using interferon-γ assay. Amer J Resp
     Crit Care Med 2006;doi:10.1164/rccm.200604-4720C.

191. Kyaw MH, Lynfield R, Schaffner W, Craig AS, Hadler J, Reingold A, Thomas AR, Harrison LH, et al.
     Effect of introduction of the pneumococcal conjugate vaccine on drug-resistant Streptococcus pneumoniae.
     New Eng J Med 2006;354:1455-1463.

192. Poehling KA, Talbot TR, Griffin MR, Craig AS, Whitney CG, Zell E, Lexau CA, Thomas AR, Harrison
     LH, Reingold AL, Hadler JL, et al. Invasive pneumococcal disease among infants before and after
     introduction of pneumococcal conjugate vaccine. JAMA 2006;295:1668-1674.

193. Jones RM, Nicas M, Hubbard AE, Reingold AL. The infectious dose of Coxiella burnetii (Q Fever). Appl
     Biosafety 2006;11:32-41.

194. Whitney CG, Pilishvili T, Farley MM, Schaffner W, Craig AS, Lynfield R, Nyquist A-C, Gershman K,
     Vazquez M, Bennett NM, Reingold A, Thomas A, et al. Effectiveness of seven-valent pneumococcal
     conjugate vaccine against invasive pneumococcal disease: a matched case-control study. Lancet 2006;
     368:1495-1502.

195. Hwang J, Bitarakwate E, Pai M, Reingold A, Rosenthal PJ, Dorsey G. Chloroquine or amodiaquine
     combined with sulfadoxine-pyrimethamine for uncomplicated malaria: a systematic review. Trop Med &
     Int Hlth 2006;11:789-799.

196. Joshi R, Reingold AL, Menzies D, Pai M. Tuberculosis among health-care workers in low- and middle-
     income countries: A systematic review. PLoS Med 2006;3(12):e494. Doi:10.1371/journal.pmed. 0030494

197. Pai NP, Lawrence J, Reingold AL, Tulsky JP. Structured treatment interruptions (STI) in chronic
     unsuppressed HIV infection in adults. Cochrane Database Syst Rev. 2006;3:CD006148.

198. Schrag SJ, Hadler JL, Arnold KE, et al. Risk factors for invasive, early-onset Escherichia coli infections in
     the era of widespread intrapartum antibiotic use. Pediatrics. 2006;118(2):570-576.

199. Malamba SS, Mermin J, Reingold A, et al. Effect of cotrimoxazole prophylaxis taken by human
     immunodeficiency virus (HIV)-infected persons on the selection of sulfadoxine-pyrimethamine-resistant
     malaria parasites among HIV-uninfected household members. Am. J. Trop. Med. Hyg. 2006;75(3):375-380.

200. Winkelstein W Jr, Reingold AL. Alex Langmuir and CDC. Emerging Infect. Dis. 2006;12(10):1619; author
     reply 1619.



                                                        20
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 32 of 44
Arthur Lawrence Reingold

201. Klevens RM, Morrison MA, Fridkin SK, et al. Community-associated methicillin-resistant Staphylococcus
     aureus and healthcare risk factors. Emerging Infect. Dis. 2006;12(12):1991-1993.

202. Aragón TJ, Vugia DJ, Shallow S, Samuel MC, Reingold A, Angulo FJ, Bradford WZ. Case-control study
     of shigellosis in San Francisco: The role of sexual transmission and HIV infection. Clin Inf Dis
     2007;44:327-334.

203. Dogra S, Narang P, Mendiratta DK, Chaturvedi P, Reingold AL, Colford JM, Riley LW, Pai M.
     Comparison of a whole blood interfon-γ assay with tuberculin skin testing for the detection of tuberculosis
     infection in hospitalized children in rural India. J Inf 2007;54:267-276.

204. Nunes CLX, Andrade T, Galvão-Castro B, Bastos FI, Reingold A. Assessing risk behaviors and prevalence
     of sexually transmitted and blood-borne infections among female crack cocaine users in Salvador--Bahia,
     Brazil. Braz J Infect Dis. 2007;11(6):561-566.

205. Pai N, Peterson Tulsky J, Cohan D, Colford Jr JM, Reingold AL. Rapid point-of-care HIV testing in
     pregnant women: A systematic review and meta-analysis. Trop Med and Int Hlth 2007;12:1-12.

206. Madhivanan P, Krupp K, Chandrasekaran V, et al. The epidemiology of Herpes simplex virus type-2
     infection among married women in Mysore, India. Sex Transm Dis. 2007;34(11):935-937.

207. Chainani-Wu N, Silverman Jr S, Reingold A, Bostrom A, McCulloch C, Lozada-Nur F, Weintraub J. A
     randomized, placebo-controlled, double-blind clinical trial of curcuminoids in oral lichen planus.
     Phytomed 2007;14:437-446.

208. Veras Maria Ameli SM, Enanoria WTA, Castilho EA, Reingold AL. Effectiveness of the polysaccharide
     pneumococcal vaccine among HIV-infected persons in Brazil: A case control study. BMC Inf Dis
     2007;7:119.

209. Krupp K, Madhivanan P, Karat C, Chandrasekaran V, Sarvode M, Klausner J, Reingold A. Novel
     recruitment strategies to increase participation of women in reproductive health research in India. Glob
     Pub Hlth 2007;4:395-403.

210. Lippman SA, Pulerwitz J, Chinaglia M, Hubbard A, Reingold AL, Diaz J. Mobility and its liminal context:
     Exploring sexual partnering among truck drivers crossing the Southern Brazilian border. Soc Sci & Med
     2007;doi:10.1016.

211. Hicks LA, Harrison LH, Flannery B, Hadler JL, Schaffner W, Craig AS, Jackson D, Thomas A, Beall B,
     Lynfield R, Reingold AL, Farley MM, et al. Incidence of pneumococcal disease due to non-pneumococcal
     conjugate vaccine (PCV7) serotypes in the United States during the era of widespread PCV7 vaccination,
     1998-2004. J Inf Dis 2007;196:1346-1354.

212. O’Loughlin RE, Roberson A, Cieslak PR, Lynfield R, Gershman K, Craig A, Albanese BA, Farley MM,
     Barrett NL, Spina NL, Beall B, Harrison LH, Reingold AL, Van Beneden C, et al. The epidemiology of
     invasive group A streptococcal infection and potential vaccine implications: United States, 2000-2004.
     Clin Inf Dis 2007;45:853-862.




                                                       21
               Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 33 of 44
Arthur Lawrence Reingold

213. Thigpen MC, Richards Jr CL, Lynfield R, Barrett NL, Harrison LH, Arnold KE, Reingold A, Bennett NM,
     et al. Invasive group A streptococcal infection in older adults in long-term care facilities and the
     community, United States, 1998-2003. Emerg Inf Dis 2007;13:1852-1859.

214. Malamba S, Hladik W, Reingold AL, Banage F, McFarland W, Rutherford G, Mimbe D, Nzaro E,
     Downing R, Mermin J. The effect of HIV on morbidity and mortality in children with severe malarial
     anaemia. Malaria J 2007;6:143.

215. Pant Pai N, Joshi R, Dogra S, Taksande B, Kalantri SP, Pai M, Narang P, Tulsky JP, Reingold AL.
     Evaluation of diagnostic accuracy, feasibility, and client preference for rapid oral fluid-based diagnosis of
     HIV infection in rural India. PLos One 2007;2(4): e367.doi.10.1371/journal.pone.0000367.

216. Chainani-Wu N, Silverman S Jr, Reingold A, Bostrom A, Lozada-Nur F, Weintraub J. Validation of visual
     analogue scale, numeric rating scale, change in symptoms scale and modified oral mucousitis index for
     measurement of symptoms and signs of oral lichen planus. Oral Surg Med Oral Pathol Oral Radiol Endod
     2008;105:51-58.

217. Koo D, Birkhead GS, Reingold AL. Competency-based epidemiologic training in public health practice.
     Pub Hlth Rep 2008 (Suppl 1);123:1-3.

218. Joshi R, Colford Jr JM, Reingold AL, Kalantri S. Nonmalarial acute undifferentiated fever in a rural
     hospital in Central India: Diagnostic uncertainty and overtreatment with anti-malarial agents. Am J Trop
     Med Hyg 2008;78:393-399.

219. Moore MR, Gertz RE, Woodbury RL, Barkocy-Gallagher GA, Schaffner W, Lexau C, Gershman K,
     Reingold AL, Farley M, Harrison LH, et al. Population snapshot of emergent Streptococcus pneumoniae
     Serotype 19A in the United States, 2005. J Inf Dis 2008; 197:1016-1027.

220. Madhivanan P, Krupp K, Chandrasekaran V, Karat SC, Reingold AL, Klausner JD. Acceptability of male
     circumcision among mothers with male children in Mysore, India. AIDS 2008; 22:983-988.

221. Blumenshine P, Reingold A, Egerter S, Mockenhaupt R, Braveman P, Marks J. Pandemic influenza
     planning in the United States from a health disparities perspective. Emerg Inf Dis 2008; 14:5.

222. Madhivanan P, Krupp K, Chandrasekaran V, Karat C, Arun A, Cohen CR, Reingold AL, Klausner JD.
     Prevalence and correlates of bacterial vaginosis among young women of reproductive age in Mysore, India.
     Ind J Med Microbiol 2008; 26:132-137.

223. Pant Pai N, Joshi R, Moodie E EM, Taksande B, Kalantri SP, Pai M, Tulsky JP, Reingold AL. Profile of
     adults seeking voluntary HIV testing and counseling in rural Central India: Results from a hospital-based
     study. AIDS Care 2009;21:294-300.

224. Hsu HE, Shutt KA, Moore MR, Beall BW, Bennett NM, Craig AS, Farley MM, Jorgensen JH, Lexau CA,
     Petit S, Reingold A, Schaffner W, Thomas A, Whitney CG, Harrison LH. Effect of pneumococcal
     conjugate vaccine on pneumococcal meningitis. NEJM 2009;360:244-256.

225. Gordon A, Ortega O, Kuan G, Reingold A, Saborio S, Balmaseda A, Harris E. Prevalence and seasonality
     of influenza-like illness in children, Nicaragua, 2005-2007. Emerg Inf Dis 2009;15:408-414.


                                                        22
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 34 of 44
Arthur Lawrence Reingold

226. Broyles LN, Van Beneden C, Beall B, Facklam R, Shewmaker PL, Malpiedi P, Daily P, Reingold A,
     Farley MM. Population-based study of invasive disease due to β-hemolytic streptococci of groups other
     than A and B. Clin Inf Dis 2009;48:706-712.

227. Madhivanan P, Krupp K, Hardin J, Karat C, Klausner JD, Reingold AL. Simple and inexpensive point-of-
     care tests improve diagnosis of vaginal infections in resource constrained settings. Trop Med & Int Hlth
     2009;14:703-708.

228. Madhivanan P, Krupp K, Yashodha MN, Marlow L, Klausner JD, Reingold AL. Attitudes toward HPV
     vaccination among parents of adolescent girls in Mysore, India. Vaccine 2009;27:5203-5208.

229. Madhivanan P, Bartman MT, Pasutti L, et al. Prevalence of Trichomonas vaginalis infection among young
     reproductive age women in India: implications for treatment and prevention. Sex Health. 2009;6(4):339-
     344.

230. Chideya S, Winston CA, Peloquin CA, Bradford WZ, Hopewell PC, Wells CD, Reingold AL, Kenyon TA,
     Moeti TL, Tappero JW. Isoniazid, Rifampin, Ethambutol, and Pyrazinamide, pharmokinetics and
     treatment outcomes among a predominantly HIV-infected cohort of adults with tuberculosis from
     Botswana. Clin Inf Dis 2009;48:1685-1694.

231. Carvalho M da G, Pimenta FC, Gertz RE Jr, Joshi HH, Trujillo AA, Keys LE, et al. PCR-based
     quantitation and clonal diversity of the current prevalent invasive serogroup 6 pneumococcal serotype, 6C,
     in the United States in 1999 and 2006 to 2007. J. Clin. Microbiol. 2009 Mar;47(3):554–9.

232. Gordon A, Videa E, Saborio S, et al. Performance of an influenza rapid test in children in a primary
     healthcare setting in Nicaragua. PLoS ONE. 2009;4(11):e7907.

233. Pai NP, Estes M, Moodie EEM, Reingold AL, Tulsky JP. The impact of antiretroviral therapy in a cohort
     of HIV infected patients going in and out of the San Francisco county jail. PLoS ONE. 2009;4(9):e7115.

234. Ahmad Y, Gertz RE Jr, Li Z, et al. Genetic relationships deduced from emm and multilocus sequence
     typing of invasive Streptococcus dysgalactiae subsp. equisimilis and S. canis recovered from isolates
     collected in the United States. J. Clin. Microbiol. 2009;47(7):2046-2054.

235. Eisenberg JNS, Aiello AE, Spicknall IH, Monto AS, Reingold A. Protecting the herd from H1N1. Science.
     2009;326(5955):934; author reply 934.

236. Pilishvili T, Lexau C, Farley MM, Hadler J, Harrison LH, Bennett NM, Reingold A, et al. Sustained
     reductions in invasive pneumococcal disease in the era of conjugate vaccine. J Inf Dis 2010;201:32-41.

237. Krupp K, Marlow LAV, Kielmann K, et al. Factors associated with intention-to-recommend human
     papillomavirus vaccination among physicians in Mysore, India. J Adolesc Health. 2010;46(4):379-384.

238. Lippman SA, Donini A, Díaz J, et al. Social-environmental factors and protective sexual behavior among
     sex workers: the Encontros intervention in Brazil. Am J Public Health. 2010;100 Suppl 1:S216-223.

239. Durrheim DN, Reingold A. Modifying the GRADE framework could benefit public health. J Epidemiol
     Community Health. 2010;64(5):387.

                                                       23
               Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 35 of 44
Arthur Lawrence Reingold

240. Pilishvili T, Zell ER, Farley MM, et al. Risk factors for invasive pneumococcal disease in children in the
     era of conjugate vaccine use. Pediatrics. 2010;126(1):e9-17.

241. Malamba S, Sandison T, Lule J, Reingold A, Walker J, Dorsey G, Mermin J. Plasmodium falciparum
     dihydrofolate reductase and dihyropteroate syntase mutations and the use of trimethoprim-
     sulfamethoxazole prophylaxis among persons infected with human immunodeficiency virus. Am J Trop
     Med Hyg 2010;82:766-771.

242. Dawood FS, Fiore A, Kamimoto L, Nowell M, Reingold A, Gershman K, Meek J, et al. Influenza-
     associated pneumonia in children hospitalized with laboratory-confirmed influenza, 2003-2008. Ped Inf
     Dis 2010;29:585-590.

243. Kallen AJ, Mu Y, Bulens S, Reingold A, Petit S, Gershman K, Ray SM, Harrison LH, et al. Health care-
     associated invasive MRSA infections, 2005-2008. JAMA 2010;304:641-648.

244. Cohn AC, MacNeil JR, Harrison LH, et al. Changes in Neisseria meningitidis disease epidemiology in the
     United States, 1998-2007: implications for prevention of meningococcal disease. Clin. Infect. Dis.
     2010;50(2):184-191.

245. Cohen AL, Harrison LH, Farley MM, et al. Prevention of invasive pneumococcal disease among HIV-
     infected adults in the era of childhood pneumococcal immunization. AIDS. 2010;24(14):2253-2262.

246. Dao CN, Kamimoto L, Nowell M, et al. Adult hospitalizations for laboratory-positive influenza during the
     2005-2006 through 2007-2008 seasons in the United States. J. Infect. Dis. 2010;202(6):881-888.

247. Cochran LW, Black S, Klein NP, et al. Vaccine effectiveness against laboratory-confirmed influenza in
     infants: A matched case control study. Hum Vaccin. 2010;6(9). Available at:
     http://www.ncbi.nlm.nih.gov/pubmed/20855940. Accessed September 26, 2011.

248. Burton DC, Flannery B, Bennett NM, et al. Socioeconomic and racial/ethnic disparities in the incidence of
     bacteremic pneumonia among US adults. Am J Public Health. 2010;100(10):1904-1911.

249. Dawood FS, Fiore A, Kamimoto L, et al. Burden of seasonal influenza hospitalization in children, United
     States, 2003 to 2008. J. Pediatr. 2010;157(5):808-814.

250. Thigpen MC, Whitney CG, Messonnier NE, Zell ER, Lynfield R, Hadler JL, Harrison LH, Farley MM,
     Reingold AL, et al. Bacterial meningitis in the United States, 1998-2007. New Engl J Med 2011;
     364:2016-2025.

251. Pinho AA, Chinaglia M, Lippman SA, Reingold AL, Diaz RS, Sucupira MC, Page K, Diaz J. Prevalence
     and factors associated with HSV-2 and hepatitis B infections among truck drivers crossing the southern
     Brazilian border. Sex Trans Infect 2011; doi:10.1136/sextrans-2011-050186.

252. Veras MA de SM, Ribeiro MCA, Jamal LF, et al. The “AMA-Brazil” cooperative project: a nation-wide
     assessment of the clinical and epidemiological profile of AIDS-related deaths in Brazil in the antiretroviral
     treatment era. Cad Saude Publica. 2011;27 Suppl 1:S104-113.

253. Madhivanan P, Chen Y-H, Krupp K, et al. Incidence of Herpes simplex virus type 2 in young reproductive
     age women in Mysore, India. Indian J Pathol Microbiol. 2011;54(1):96-99.
                                                        24
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 36 of 44
Arthur Lawrence Reingold


254. Creanga AA, Kamimoto L, Newsome K, et al. Seasonal and 2009 pandemic influenza A (H1N1) virus
     infection during pregnancy: a population-based study of hospitalized cases. Am. J. Obstet. Gynecol.
     2011;204(6 Suppl 1):S38-45.

255. Weston EJ, Pondo T, Lewis MM, et al. The burden of invasive early-onset neonatal sepsis in the United
     States, 2005-2008. Ped Inf Dis. 2011. Available at: http://www.ncbi.nlm.nih.gov/pubmed/21654548.
     Accessed September 26, 2011.

256. Dawood FS, Kamimoto L, D’Mello TA, et al. Children with asthma hospitalized with seasonal or
     pandemic influenza, 2003-2009. Pediatrics. 2011;128(1):e27-32.

257. Rosen JB, Thomas AR, Lexau CA, et al. Geographic variation in invasive pneumococcal disease following
     pneumococcal conjugate vaccine introduction in the United States. Clin. Infect. Dis. 2011;53(2):137-143.

258. Rathod SD, Krupp K, Klausner JD, et al. Bacterial vaginosis and risk for Trichomonas vaginalis infection:
     A longitudinal analysis. Sex Transm Dis. 2011;38(9):882-886.

259. Adamson PC, Krupp K, Freeman AH, Klausner JD, Reingold AL, Madhivanan P. Prevalence & correlates
     of primary infertility among young women in Mysore, India. Indian J. Med. Res. 2011 Oct;134:440–6.

260. Madhivanan P, Krupp K, Reingold A. Correlates of Intimate Partner Physical Violence Among Young
     Reproductive Age Women in Mysore, India. Asia-Pacific journal of public health / Asia-Pacific Academic
     Consortium for Public Health [Internet]. 2011 Dec 20 [cited 2012 Jun 18]; Available from:
     http://www.ncbi.nlm.nih.gov/pubmed/22186382

261. MacNeil JR, Cohn AC, Farley M, Mair R, Baumbach J, Bennett N, et al. Current epidemiology and trends
     in invasive Haemophilus influenzae disease--United States, 1989-2008. Clin. Infect. Dis. 2011
     Dec;53(12):1230–6.

262. Doshi S, Kamimoto L, Finelli L, Perez A, Reingold A, Gershman K, et al. Description of antiviral
     treatment among adults hospitalized with influenza before and during the 2009 pandemic: United States,
     2005-2009. J. Infect. Dis. 2011 Dec 15;204(12):1848–56.

263. MacNeil JR, Cohn AC, Zell ER, Schmink S, Miller E, Clark T, et al. Early estimate of the effectiveness of
     quadrivalent meningococcal conjugate vaccine. Pediatr. Infect. Dis. J. 2011 Jun;30(6):451–5.

264. Lippman SA, Chinaglia M, Donini AA, Diaz J, Reingold A, Kerrigan DL. Findings from Encontros: a
     multilevel STI/HIV intervention to increase condom use, reduce STI, and change the social environment
     among sex workers in Brazil. Sex Transm Dis. 2012 Mar;39(3):209–16.

265. Vandermeer ML, Thomas AR, Kamimoto L, Reingold A, Gershman K, Meek J, et al. Association between
     use of statins and mortality among patients hospitalized with laboratory-confirmed influenza virus
     infections: a multistate study. J. Infect. Dis. 2012 Jan 1;205(1):13–9.

266. Wise ME, Viray M, Sejvar JJ, Lewis P, Baughman AL, Connor W, et al. Guillain-Barre Syndrome during
     the 2009-2010 H1N1 influenza vaccination campaign: Population-based surveillance among 45 million
     Americans. Am. J. Epidemiol. 2012 Jun 1;175(11):1110–9.


                                                      25
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 37 of 44
Arthur Lawrence Reingold

267. Luckhaupt SE, Sweeney MH, Funk R, Calvert GM, Nowell M, D’Mello T, et al. Influenza-associated
     hospitalizations by industry, 2009-10 influenza season, United States. Emerging Infect. Dis. 2012
     Apr;18(4):556–62.

268. Hampton LM, Farley MM, Schaffner W, Thomas A, Reingold A, Harrison LH, et al. Prevention of
     antibiotic-nonsusceptible Streptococcus pneumoniae with conjugate vaccines. J. Infect. Dis. 2012 Feb
     1;205(3):401–11.

269. De Serres G, Pilishvili T, Link-Gelles R, Reingold A, Gershman K, Petit S, et al. Use of surveillance data
     to estimate the effectiveness of the 7-valent conjugate pneumococcal vaccine in children less than 5 years
     of age over a 9 year period. Vaccine. 2012 Jun 8;30(27):4067–72.

270. Reingold AL. Review: “Smallpox-The Death of a Disease: The Inside Story of Eradicating a Worldwide
     Killer” by D.A. Henderson. 2010; Am J Epidemiol 171:384-385.

271. Cohen AL, Taylor T Jr, Farley MM, Schaffner W, Lesher LJ, et al. An assessment of the screening method
     to evaluate vaccine effectiveness: The case of 7-valent pneumococcal conjugate vaccine in the United
     States. PLoS One 2012;7:341785. Doi:10.1371/journal.pone.0041785.

272. Henry JA, Reingold AL. Prehospital trauma systems reduce mortality in developing countries: A
     systematic review and meta-analysis. Trauma Acute Care Surg 2012;73:261-268.

273. Rathod SD, Klausner JD, Krupp K, Reingold AL, Madhivanan P. Epidemiologic features of vulvovaginal
     candidiasis among reproductive-age women in India. Inf Dis Obst Gyn 2012; Article ID 859071;
     doi:10.1155/2012/859071.

274. Duclos P, Durrheim DN, Reingold AL, Bhutta ZA, Vannice K, et al. Developing evidence-based
     immunization recommendations and GRADE*. Vaccine 2012;31:12-19.

275. Joshi R, Kalantri SP, Reingold AR, Colford JM. Changing landscape of acute encephalitis syndrome in
     India: A systematic review. Nat Med J India 2012;25:212-220.

276. Muhammad RD, Oza-Frank R, Zell E, Link-Gelles R, Venkat Narayan KM, Schaffner W, Thomas A,
     Lexau C, Bennett NM, Farley MM, Harrison LH, Reingold A, et al. Epidemiologoy of invasive
     pneumococcal disease among high-risk adults since the introduction of pneumococcal conjugate vaccine
     for children. Clin Inf Dis 2013;56:e59-67.

277. Cox CM, D’Melio T, Perez A, Reingold A, Gershman K, et al. Increase in rates of hospitalization due to
     laboratory-confirmed influenza among children and adults during the 2009-2010 influenza pandemic. J Inf
     Dis 2012; 206:1350-1358.

278. Livorsi DJ, MacNeil JR, Cohn AC, Bareta J, Zansky S, Petit S, Gershman K, Harrison LH, Lynfield R,
     Reingold A, et al. Invasive Haemophilus influenzae in the United States, 1999-2008: Epidemiology and
     Outcomes. J Inf Dis 2012; 65:496-504.

279. * Keller AC, Ansell CK, Reingold AL, Bourrier M, Hunter MD, Burrowes S, MacPhail TM. Improving
     Pandemic Response: A Sensemaking Perspective on the Spring 2009 H1N1 Pandemic. Risk, Hazards &
     Crisis in Public Policy: Vol. 3: Iss. 2, Article 1; 2012. DOI: 10.1515/1944-4079.1101.


                                                       26
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 38 of 44
Arthur Lawrence Reingold

280. Terrault NA, Dodge JL, Murphy EL, Tavis JE, Kiss A, Levin TR, Gish RG, Busch MP, Reingold AL,
     Alter MJ. Sexual transmission of hepatitis C virus among monogamous heterosexual couples: The HCV
     partners study. Hepatology; 2013;53:881-889.

281. Muhammed RD, Oza-Frank R, Zell E, Link-Gelles R, Venkat Narayan KM, Schaffner W, Thomas A,
     Lexau C, Bennett NM, Farley MM, Harrison LH, Reingold A, et al. Epidemiology of invasive
     pneumococcal disease among high-risk adults since the introduction of pneumococcal conjugate vaccine
     for children. Clin Inf Dis 2013;56:e59-e67.

282. Fleming-Dutra KE, Taylor T, Link-Gelles R, Garg S, Jhung MA, Finelli L, Jain S, Shay D, Chaves SS,
     Baumbach J, Hancock EB, Beall B, Bennett N, Zansky S, Petit S, Yousey-Hindes K, Farley MM,
     Gershman K, Harrison LH, Ryan P, Lexau C, Lynfield R, Reingold A, et al. Effect of the 2009 influenza
     A(H1N1) pandemic on invasive pneumococcal pneumonia. J Inf Dis 2013;207:1135-1143.

283. Kamimoto L, Euler GL, Lu P-J, Reingold A, Hadler J, Gershman K, et al. Seasonal influenza morbidity
     estimates obtained from telephone surveys, 2007. Am J Pub Hlth 2013;103:755-763.

284. Salmon DA, Proschan M, Forshee R, Gargiullo P, Bleser W, Burwen DR. . .H1N1 GBS Meta-Analysis
     Working Group (Reingold AL-member). Association between Guillain Barré syndrome and influenza A
     (H1N1) 2009 monovalent inactivated vaccines in the USA: A meta-analysis. Lancet 2013;381:1461-1468.

285. Ssekitoleko R, Kamya MR, Reingold AL. Primary prophylaxis for cryptococcal meningitis and impact on
     mortality in HIV: A systematic review and meta-analysis. Future Virol 2013;8:doi: 10.2217/fvl.13.71.

286. Joshi R, Mishra PK, Joshi D, Santhosh SR, Parida MM, Desikan P, Gangane N, Kalantri SP, Reingold A,
     Colford JM Jr. Clinical presentation, etiology, and survival in adult acute encephalitis syndrome in rural
     Central India. Clin Neuro Neurosurg 2013;115:1753-1761.

287. Dawood FS, Chaves SS, Perez A, Reingold A, Meek J, Farley MM, et al. Complications and associated
     bacterial coinfections among children hospitalized with seasonal or pandemic influenza, United States,
     2003-2010. J Inf Dis 2013; Epub DOI: 10.1093/infdis/jit473.

288. Thompson MG, Sokolow LZ, Almendares O, Openo K, Farley MM, Meek J, Ray J, Daily Kirley P,
     Reingold A, et al. Effectiveness of nonadjuvanted monovalent influenza A (H1N1) pdm09 vaccines for
     preventing reverse transcription polymerase chain reaction-confirmed pandemic influenza hospitalizations:
     Case-control study of children and adults at 10 U.S. influenza surveillance network sites. Clin Inf Dis
     2013;11:1587-1592.

289. Wiringa AE, Shutt KA, Marsh JW, Cohn AC, Messonnier NE, Zansky SM, Petit S, Farley MM, Gershman
     K, Lynfield R, Reingold A, et al. Geotemporal analysis of Neisseria meningitidis clones in the United
     States: 2000-2005. PLoS One 2013;8:e82048l doi:10.1371/journal.pone.0082048.

290. Woolf-King SE, Steinmaus CM, Reingold AL, Hahn JA. An update on alcohol use and risk of HIV
     infection in sub-Saharan Africa: Meta:analysis and future research directions. IJADR, 2013, 2(1), 99-110;
     doi: 10.7895/ijadr.v2il.45.

291. Jhung MA, D’Mello T, Perez A, Aragon D, Bennett NM, Cooper T, Farley MM, Fowler B, Grube SM,
     Hancock EB, Lynfield R, Morin C, Reingold A, et al. Hospital-onset influenza hospitalizations – United
     States, 2010-2011. Am J Inf Control 2014; 42:7-11.
                                                       27
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 39 of 44
Arthur Lawrence Reingold


292. Ayieko J, Abuogi L, Simchowitz B, Bukusi EA, Smith AH, Reingold A. Efficacy of isoniazid prophylactic
     therapy in prevention of tuberculosis in children: a meta-analysis. BMC Inf Dis 2014; 14:91;
     doi:10.1186/1471-2334-14-91.

293. Dharan NJ, Sokolow LZ, Cheng PY, Gargiullo P, Gershman K, Lynfield R, Morin C, Thomas A, Meek J,
     Farley MM, Arnold KE, Reingold A, et al. Child, household, and caregiver characteristics associated with
     hospitalization for influenza among children 6-59 months of age: an emerging infections program study.
     Pediatr Infect Dis J. 2014 Jun;33(6):e141-50. doi: 10.1097/INF.0000000000000283.PMID: 24642518.

294. Wortham JM, Zell ER, Pondo T, Harrison LH, Schaffner W, Lynfield R, Thomas A, Reingold A, et al.
     Racial disparities in invasive Streptococcus pneumoniae infections, 1998-2009. Clin Infect Dis. 2014
     May;58(9):1250-7. doi: 10.1093/cid/ciu108. Epub 2014 Feb 27.PMID:24585565.

295. Madhivanan P, Raphael E, Rumphs A, Krupp K, Ravi K, Srinivas V, Arun A, Reingold AL, et al.
     Characterisation of culturable vaginal Lactobacillus species among women with and without bacterial
     vaginosis from the United States and India: A cross-sectional study. J Med Microbiol. 2014 Jul;63(Pt
     7):931-5. doi: 10.1099/jmm.0.073080-0. Epub 2014 May 16.PMID :24836413.

296. Chaves SS, Perez A, Farley MM, Miller L, Schaffner W, Lindegren ML, Sharangpani R, Meek J, Yousey-
     Hindes K, Thomas A, Boulton R, Baumbach J, Hancock EB, Bandyopadhyay AS, Lynfield R, Morin C,
     Zansky SM, Reingold A,et al. The burden of influenza hospitalizations in infants from 2003 to 2012,
     United States. Pediatr Infect Dis J. 2014 Sep;33(9):912-9. doi:
     10.1097/INF.0000000000000321.PMID:24577042.

297. Blain A, MacNeil J, Wang X, Bennett N, Farley MM, Harrison LH, Lexau C, Miller L, Nichols M, Petit S,
     Reingold A, et al. Invasive Haemophilus Influenzae Disease in Adults ≥65 Years, United States, 2011.
     Open Forum Infect Dis (Summer 2014) 1 (2): first published online June 13, 2014.
     doi:10.1093/ofid/ofu044.

298. Greenbaum A, Chaves S S, Perez A, Aragon D, Bandyopadhyay A, Bennett N, Fowler B, Hancock E,
     Lynfield R, McDonald-Hamm C, Reingold A, et al. Heavy alcohol use as a risk factor for severe outcomes
     among adults hospitalized with laboratory-confirmed influenza, 2005-2012. Infection (2014) 42:165-170.
     Doi 10.1007/s15010-013-0534-8.

299. Langley G, Schaffner W, Farley MM, Lynfield R, Bennett NM, Reingold A, et al. Twenty years of Active
     Bacterial Core surveillance. Emerg Infect Dis. 2015 Sept. http://dx.doi.org/10.3201/eid2109.141333.

300. Vugia DJ, Meek JI, Danila RN, Jones TF, Schaffner W, Baumbach J, Lathrop S, Farley MM, Tobin-
     D’Angelo M, Miller L, Harrison LH, Bennett NM, Cieslak PR, Cartter ML, Reingold A. Training in
     Infections Disease Epidemiology through the Emerging Infections Program Sites. Emerg Infect Dis. 2015
     Sept. doi:http//dx.doi.org/10.3201/eid2109.150443.

301. MacNeil JR, Bennett N, Farley MM, Harrison LH, Lynfield R, Nichols M, Petit S, Reingold A, et al.
     Epidemiology of Infant Meningococcal Disease in the United States, 2006-2012. Pediatrics Volume 135,
     number 2, February 2015. doi:10.1542/peds.2014-2035.

302. Arriola CS, Anderson EJ, Baumbach J, Bennett N, Bohm S, Hill M, Lindegree ML, Lung K, Meek J,
     Mermel E, Miller L, Monroe ML, Morin C, Oni O, Reingold A, et al. Does Influenza Vaccination Modify
                                                      28
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 40 of 44
Arthur Lawrence Reingold

    Influenza Severity: Data on Older Adults Hospitalized With Infuluenza During the 2012-2013 Season in
    the United States. J. Infect Dis March 2015. doi: 10.10936/infdis/jiv200.

303. Moore MR, Link-Gelles R, Schaffner W, Lynfield R, Lexau C, Bennett NM, Petit S, Zanksy SM, Harrison
    LH, Reingold A, et al. Effect of use of 13-valent pneumococcal conjugate vaccine in children on invasive
    pneumococcal disease in children and adults in the USA: analysis of multisite, population-based
    surveillance. Lancet Infect Dis 2015; 15:301-09. http://dx.doi.org/10.1016/S1473-3099(14)71081-3.

304. Madhivanan P, Alleyn HN, Raphael E, Krupp K, Ravi K, Nebhrajani R, Arun A, Reingold A, et al.
     Identification of culturable vaginal Lactobacillus species among reproductive age women in Mysore, India.
     Med Micro (2015), 64. doi.10.1099/jmm.0.000070.

305. Brito AM, Kendall C, Kerr L, Salani Mota RM, Crosland Guimaraes MD, Dourado I, Pinho A, Schwartz
     Benzaken A, Brignol S, Reingold A. Factors Associated with Low Levels of HIV Testing among Men
     Who Have Sex with Men (MSM) in Brazil. PLOS One (2015). doi:10.1371/journal.pone.0130445.

306. Dorjee K, Dierberg K, Sadutshang TD, and Reingold A. First report of multi-drug resistant tuberculosis in
     a systemic lupus erythematosus patient. BMC Res Notes (2015) 8:337. doi 10.1186/s13104-015-1302-x.

307. Garg S, Jain S, Dawood F S, Jhung M, Perez A, D’Mello T, Reingold A, et al. Pneumonia among adults
     hospitalized with laboratory-confirmed seasonal influenze virus infection—United States, 2005-2008.
     BMC Infectious Diseases (2015) 15:369. Doi 10.1186/s12879-015-1004-y.

308. Shuster M, Eskola J, Duclos P, SAGE Working Group on Vaccine Hesitancy. Review of vaccine
     hesitancy: Rationale, remit, and methods. Elsevier Ltd. 2015.
     http://dx.doi.org/10.1016/j.vaccine.2015.04.035.

309. MacDonald N, SAGE Working Group on Vaccine Hesitancy. Vaccine hesitancy: Definition, scope and
     determinants. Elsevier Ltd. 2015. http://dx.doi.org/10.1016/j.vaccine.2015.04.36.

310. Larson H, Jarrett C, Schulz W, Chaudhuri M, Zhou Y, Dube E, Schuster M, MacDonald N, Wilson R,
     SAGE Working Group on Vaccine Hesitancy. Measuring vaccine hesitancy: The development of a survey
     tool. Elsevier Ltd. 2015. http://dx.doi.org/10.1016/j.vaccine.2015.04.37.

311. Butler R, MacDonald N, SAGE Working Group on Vaccine Hesitancy. Diagnosing the determinants of
     vaccine hesitancy in specific subgroups: The Guide to Tailoring Immunization Programmes (TIP). Elsevier
     Ltd. 2015. http://dx.doi.org/10.1016/j.vaccine.2015.04.038.

312. Jarrett C, Wilson R, O’Leary M, Eckersberger E, Larson H, SAGE Working Group on Vaccine Hesitancy.
     Strategies for addressing vaccine hesitancy—A systematic review. Elsevier Ltd. 2015.
     http://dx.doi.org/10.1016/j.vaccine.2015.04.040.

313. Dube E, Gagnon D, MacDonald N, SAGE Working Group on Vaccine History. Strategies intended to
     address vaccine hesitancy: Review of published reviews. Elsevier Ltd. 2015.
     http://dx.doi.org/10.1016/j.vaccine.2015.04.0041.

314. Nowak G, Gellin B, MacDonald N, Butler R, SAGE Working Group on Vaccine Hesitancy. Addressing
     vaccine hesitancy: The potential value of commercial and social marketing principles and practices.
     Elesevier Ltd. 2015. Vaccine 33 (2015) 4204–4211 http://dx.doi.org/10.1016/j.vaccine.2015.04.039.
                                                      29
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 41 of 44
Arthur Lawrence Reingold


315. Goldstein S, MacDonald N, Guirguis S, SAGE Working Group on Vaccine Hesitancy. Health
     Communication and vaccine hesitancy. Elesvier Ltd. 2015.http://dx.doi.org/10.1016/j.vaccine.2015.04.042.

316. Eskoka J, Duclos P, Schuster M, MacDonald N, SAGE Working Group on Vaccine Hesitancy. How to
     deal with vaccine hesitancy? Elsevier Ltd. 2015. http://dx.doi.org/10.1016./j.vaccine.2015.04.043.

317. Rathod SD, Li T, Klausner JD, Hubbard A, Reingold AL, and Madhivanan P, Logic regression-derived
     algorithms for syndromic management of vaginal infections. Medical Informatics and Decision Making.
     2015. 15:106. DOI 10.1186/s12911-015-0228-5.

318. Vugia DJ, Meek JI, Danila RN, Jones TF, Schaffner W, Baumbach J, Lathrop S, Farley MM, Tobin-
     D’Angelo M, Miller L, Harrison LH, Bennett NM, Cieslak PR, Cartter ML, Reingold AL. Training in
     Infectious Disease Epidemiology through the Emerging Infections Program Sites. Emerging Infectious
     Diseases. Vol. 21, No. 9; September 2015.

319. Smith EM, Khan MA, Reingold AL, Watt JP. Group B streptococcus infections of soft tissue and bone in
     California adults, 1995-2012. Epidemiol. Infect. (2015), 143, 3343-3350.
     doi:10.1017/S0950268815000606.

320. Pekka N, Reingold A. Preventing pneumococcal infections in older adults. The Lancet, Vol 3 November
     2015. http://dx.doi.org/10.1016/52213-2600(15)00365-3.

321. Tomczyk S, Lynfield R, Schaffner W, Reingold A, et al. Prevention of Antibiotic-Nonsusceptible Invasive
     Pneumococcal Disease With the 13-Valent Pneumococcal Conjugate Vaccine. Clin Infect Dis
     2016;62(9):1119-25. doi: 10.1093/cid/ciw067.

322. Cardosa CS, Sabino EC, Oliveira CdL, de Oliveira LC, Ferreira AM, Cunha-Neto E, Bierrenback AL,
     Ferreira JE, Haikal DS, Reingold AL, et al. Longitudinal study of patients with chronic Chagas
     cardiomyopathy in Brazil (SaMi-Trop project): a cohort profile. BMJ Open 2016;6:e011181.
     doi:10.1136/bmjopen-2016-011181.

323. Moore MR, Link-Gelles R, Schaffner W, Lynfield R, Haltzman C, Harrison LH, Zansky SM, Rosen JB,
     Reingold A, et al. Effectiveness of 13-valent pneumococcal conjugate vaccine for prevention of invasive
     pneumococcal disease in children in the USA: a matched case-control study. The Lancet, Vol 4 May 2016.
     http://dx.doi.org/10.1016/52213-2600(16)00052-7.

324. Bramley AM, Chaves SS, Dawood FS, Doshi S, Reingold A, et al. Utility of keywords from chest
     radiograph reports for pneumonia surveillance among hospitalized patients with influenza: The CDC
     Influenza Hospitalization Surveillance Network, 2008-2009. Public Health Reports. May/Jun 2016, Vol.
     131 Issue 3, p483-490.

325. Blain AE, Sema M, Wu H, MacNeail JR, Harrison LH, Farley MM, Lynfield R, Miller L, Nichols M, Petit
     S, Reingold A, et al. Penicillin use in Meningococcal disease management: Active Bacterial Core
     Surveillance Sites, 2009. Open Forum Infectious Diseases. 11 July 2016. doi: 10.1093/ofid/ofw152.

326. Link-Gelles R, Westreich D, Aiello AE, Shang N, Weber DJ, Holtzman C, Scherzinger K, Reingold A, et
     al. Bias with respect to socioeconomic status: A closer look at zip code matching in a pneumococcal
     vaccine effectiveness study. 8 August 2016. Elsevier. http://dx.doi.org/10.1016/j.ssmph.2016.08.005.
                                                     30
              Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 42 of 44
Arthur Lawrence Reingold


327. Higgins JPT, Soares-Weiser K, Lopez JA, Kakourou A, Chaplin K, Martin NK, Sterne JAC, Reingold A.
     Association of BCG, DTP, and measles containing vaccines with childhood mortality: systematic review.
     BMJ. 2016;355:i5170. doi:10.1136/bmj.i5170.

328. Andreuccetti G, Leyton V, Lemos NP, Miziara ID, Ye Y, Takitane J, Munoz DR, Reingold AL, et al.
     Alcohol use among fatally injured victims in São Paulo, Brazil: bridging the gap between research and
     health services in developing countries. 2016 Nov 6. doi: 10.1111/add.13688. [Epub ahead of print]

329. Harris CM, Wu HM, Li J, Hall HI, Lee A, Zell E, Harrison LH, Petit S, Farley MM, Lynfield R, Miller L,
     Nichols M, Reingold A, et al. Meningococcal disease in patients with human immunodeficiency virus
     infection: a review of cases reported through active surveillance in the United States, 2000-2008. Open
     Forum Infect Dis. 2016 Dec 20;3(4):ofw226. doi: 10.1093/ofid/ofw226.

330. Schrag SJ, Farley MM, Petit S, Reingold A, et al. Epidemiology of invasive early-onset neonatal sepsis,
     2005 to 2014. Pediatrics. 2016 Dec; 138(6). pii: e20162013.

331. Metcalf BJ, Chochua S, Gertz RE, Li Z, et al. Using whole genome sequencing to identify resistance
     determinants and predict antimicrobial resistance phenotypes for year 2015 invasive pneumococcal disease
     isolates recovered in the United States. Clinical Microbiology and Infection, Volume 22, Issue 12,
     2016,Pages 1002.e1-1002.e8, https://doi.org/10.1016/j.cmi.2016.08.001.

332. Wesson P, Reingold A, McFarland W. Theoretical and empirical comparisons of methods to estimate the
     size of hard-to-reach populations: a systematic review. AIDS Behav. 2017 Jan 11. doi: 10.1007/s10461-
     017-1678-9. [Epub ahead of print] Review.

333. Cohn AC, MacNeil JR, Harrison LH, Lynfield R, Reingold AL, et al. Effectiveness and duration of
     protection of one dose of a meningococcal conjugate vaccine. Pediatrics. Volume 139, No. 2; February
     2017.

334. Belongia EA, Karron RA, Reingold A, et al. The Advisory Committee on Immunization Practices
     recommendations regarding the use of live influenza vaccine: A rejoinder. Vaccine (2017),
     http://dx.doi.org/10.1016/j.vaccine.2017.06.017.

335. Carmen SA, Garg S, Anderson EJ, Ryan PA, George A, Zansky SM, Bennett N, Reingold A, et al.
     Influenza vaccination modifies disease severity among community-dwelling adults hospitalized with
     influenza. Clin Infect Dis 2017 cix468. doi: 10.1093/cid/cix468.

336. Link-Gelles R, Westreich D, Aiello AE, Shang N, Weber DJ, Rosen JB, Motala T, Mascola L, Eason J,
     Scherzinger K, Holtzman C, Reingold AL, et al. Generalisability of vaccine effectiveness estimates: an
     analysis of cases included in a postlicensure evaluation of 13-valent pneumococcal conjugate vaccine in the
     USA. BMJ Open 2017; 7:e017715. doi:10.1136/bmjopen-2017-017715.

337. Metcalf BJ, Chochua S, GirtzJr. RE, et al. Short-read whole genome sequencing for determination of
     antimicrobial resistance mechanisms and capsular serotypes of current invasive Streptococcus agalactiae
     recovered in the USA, Clinical Microbiology and Infection, Volume 23, Issue 8, 18 Feb 2017,Pages
     574.e7-574.e14, https://doi.org/10.1016/j.cmi.2017.02.021.



                                                      31
               Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 43 of 44
Arthur Lawrence Reingold

338. Arriola C, Garg S, Anderson E, Ryan PA, George A, Zansky SM, Bennett N, Reingold A, et al. Influenza
     vaccination modifies disease severity among community-dwelling adults hospitalized with influenza. Clin
     Infect Dis May 2017;00(00):1-9. doi:10.1093/cid/cix468.

339. Wong KK, Burdette E, Mahon B, et al. Recommendations of the Advisory Committee on Immunization
     Practices for use of cholera vaccine. MMWR 12 May 2017, 66(18):482-485.
     doi:10.15585/mmwr.mm6618a6.

340. Wesson P, Lechtenberg R, Reingold, A, et al. Evaluating the completeness of HIV surveillance using
     capture-recapture models, Alameda County, California. AIDS Behav 21 August 2017. doi:
     10.1007/s10461-017-1883-6.

341. Orenstein WA, Hinman A, Nkowane B, Olive JM, Reingold A. Measles and Rubella Global Strategic Plan
     2012-2020 midterm review. Vaccine 36 (2018); A1-A34; https://doi.org/10.1016/j.vaccine.2017.09.026

342. Orenstein WA, Cairns L., Hinman .A, Nkowane B., J-M., Olive, Reingold A.L. Measles and Rubella
     Global Strategic Plan 2012-2020 midterm review report: background and summary. Vaccine 36 (2018)
     A35-A42: https://doi.org/10.1016/j.vaccine.2017.10.065.

343. Schille S, Vellozzi C, Reingold A, et al. Prevention of Hepatitis B Virus Infection in the United States:
     Recommendations of the Advisory Committee on Immunization Practices. Recommendations and
     Reports:12 January 2018: 67(1);1-31.

344. Gordon A, Reingold A. The Burden of Influenza: a Complex Problem. Current Epidemiology Reports:
     05 February 2018. https://doi.org/10.1007/s40471-018-0136-1.

345. Liang JL, Tiwari T, Moro P, et al. Prevention of Pertussis, Tetanus, and Diphtheria with Vaccines in the
     United States: Recommendations of the Advisory Committee on Immunization Practices (ACIP). MMWR
     Recommendations and Reports. 27 April 2018;67(2):1-44. doi:10.15585/mmwr.rr6702a1

346. G. Andreuccetti, C.J. Cherpitel, H.B. Carvalho, V. Leyton, I.D. Miziara, D.R. Munoz, Reingold A, et al.
     Alcohol in combination with illicit drugs among fatal injuries in Sao Paulo, Brazil: An epidemiological
     study on the association between acute substance use and injury. Injury, Volume 49, Issue 12, 2018, Pages
     2186-2192. https://doi.org/10.1016/j.injury.2018.09.035.

347. Soeters HM, Blain A, Pondo T, Doman B, Farley MM, Harrison LH, Lynfield R, Miller L, Petit S,
     Reingold A, et al. Current epidemiology and trends in invasive Haemophilus influenzae disease—United
     States, 2009–2015, Clin Infec Dis, Volume 67, Issue 6, 15 September 2018, Pages 881–889.
     https://doi.org/10.1093/cid/ciy187.

348. O’Brien KS, Emerson P, Hooper PJ, Reingold AL, et al. Antimicrobial resistance following mass
     azithromycin distribution for trachoma: a systematic review. Lancet Infect. Dis 2018. October 3, 2018.
     http://dx.doi.org/10.1016/S1473-3099(18)30444-4.

349. Mendes Lobão W, Duarte FG, Burns JD, et al. Low coverage of HPV vaccination in the national
     immunization programme in Brazil: Parental vaccine refusal or barriers in health-service based vaccine
     delivery PLoS One. 2018;13(11):e0206726. doi:10.1371/journal.pone.0206726.



                                                        32
               Case 4:01-cv-01351-JST Document 3333 Filed 05/27/20 Page 44 of 44
Arthur Lawrence Reingold

350. Duarte FG, da Silva Moreir S, da Conceicao C Almeida M, de Souza Teles CA, Andrade CS, Reingold A,
     et al. Sex differences and correlates of poor glycaemic control in type 2 diabetes: a cross-sectional study in
     Brazil and Venezuela. BMJ Open. 2019;9:e023401. doi:10.1136/bmjopen-2018-023401.

351. Lewnard JA, Reingold AL. Emerging challenges and opportunities in infectious disease epidemiology.
     American Journal of Epidemiology. May 2019 Volume 188, Issue 5, Pages 873–882.
     https://doi.org/10.1093/aje/kwy264

352. Schaffner W, Nichol KL, Reingold AL, Preventing hepatitis in us adults through vaccination. Infectious
     Diseases In Clinical Practice. November 2018, Volume 26, Issue 6 p 304-312.
     doi: 10.1097/IPC.0000000000000685.

353. Cardoso CS, Ribeiro ALP, Oliveira CDL, Oliveira LC, Ferreira AM, Bierrenbach AL, Silva JLP,
     Colosimo EA, Ferreira JE, Lee TH, Busch MP, Reingold AL, et al. Beneficial effects of benznidazole in
     Chagas disease: NIH SaMi-Trop cohort study. PLoS neglected tropical diseases. 2018.12.
     https://doi.org/10.1371/journal.pntd.0006814.

354. Dorjee K, Choden T, Baxi SM, Steinmaus C, and Reingold AL. Risk of cardiovascular disease associated
     with exposure to abacavir among individuals with HIV: a systematic review and meta-analyses of results
     from 17 epidemiologic studies. International Journal of Antimicrobial Agents. 2018, 52(5), pp.541-553.
     https://doi.org/10.1016/j.ijantimicag.2018.07.010.

355. Ahmed SS, Pondo T, Xing W, McGee L, Farley M, Schaffner W, Thomas A, Reingold A, et al. Early
     impact of 13-valent pneumococcal conjugate vaccine use on invasive pneumococcal disease among adults
     with and without underlying medical conditions--United States. Clinical Infectious Diseases. CID 2019:1-
     9. doi:10.1093/cid/ciz739.




                                                        33
